



STANDARD COMMERCIAL LEASE


This STANDARD COMMERCIAL LEASE (this "Lease") is made and entered into as of
this 14 day of May
2018, by and between University Business Center Associates, a California general
partnership ("Lessor")
and Resonant, Inc., a Delaware corporation ("Lessee").


 
 
BASIC LEASE PROVISIONS
1.
Initial Premises:




175 Cremona Drive, Suites 200 and 220
 
 
Goleta, California 93117
(consisting of approximately 16,682 square feet)
 
Expansion Premises:


175 Cremona Drive, Suite 240
Goleta, California 93117
(consisting of approximately 10,355 square feet)
 
 
Effective January 1, 2019 (the "Expansion Date"), subject to the terms set forth
herein, the Premises shall be expanded to include the Expansion Premises in
addition to the Initial Premises for a total of 27,037 square feet. From and
after the Expansion Date, the Premises shall be defined as 175 Cremona Drive,
Suites 200, 220 and 240.
 
 


The Premises are more specifically depicted on Exhibit A.
 


Building Name and Building Size:
UNIVERSITY BUSINESS CENTER 175 consisting of approximately 51,167 square feet
(the “Building”).
 
 
 
 
Project Size:


The project is comprised of four (4) buildings, including the Building, located
in the City of Goleta at 175 Cremona Drive, 120 Cremona Drive, Cremona Drive and
130 Cremona Drive (collectively the “Project”). The Project is approximately
230,412 square feet.
2.
Use:
General administrative office, production, research and development, labs,
prototyping, storage, assembly, distribution and sales and for other lawful uses
directly incidental and ancillary thereto.
3.
Lessee's Percentage:
Lessee’s Percentage of Building
 
 


09.01.18 - 12.31.18: 32.60%
01.01.19 -08.31.24: 52.84%
 
 


Lessee’s Percentage of Project
09.01.18 -12.31.18: 7.24%
01.01.19 -08.31.24: 11.73%
4.
Initial Monthly Rent:
$1.50 per square foot per month NNN (Base Rent)







1

--------------------------------------------------------------------------------





 
Prepaid Rent:
Upon execution of this Lease, Lessee shall submit payment in the amount of
$30,676.94, representing one month's amount of the following:
Base Rent: $19,500 applicable to the third month of the Term ($1.50/sf);
Operating Expenses: $8,341.00 ($0.50/sf) Section 3.2 applicable to the first
month of the Term; and
Utility Expenses: $2,835.94 ($0.17/sf) Section 10 applicable to the first month
of the Term.
 
 
 
 
Rent Adjustment:
The Base Rent shall be adjusted as set forth in Section 3.5 below.
 
 
 
5.
Term:
Seventy-two (72) months (09.01.18 -08.31.24)
 
 
 
 
Commencement:
The Term of this Lease shall commence upon substantial completion of the Tenant
Improvements set forth in Section 18 below and delivery of possession of the
Initial Premises to Lessee as estimated herein, estimated to be September 1,
2018 (the "Commencement Date"), and shall expire on the last day of the month 72
months after the Commencement Date, estimated to be August 31, 2024 (the
"Termination Date"). The Termination Date is also referred herein as “Expiration
Date”. In the event substantial completion of the Tenant Improvements and
delivery of possession of the Initial Premises to Lessee is after September 1,
2018, the parties agree to execute a commencement letter setting forth the
actual Commencement Date and Termination Date. For purposes of this Lease,
“Substantial Completion” shall occur upon (i) the completion of construction of
Lessor’s Work in the Premises pursuant to the Agreed Plans in Exhibit A attached
hereto, with the exception of any punch list items (which do not affect or
interfere with Lessee’s ability to occupy the Premises and conduct its business
in the Premises subject to the Use provision in this Lease), and any of Lessee’s
fixture, work-stations, built-in furniture or equipment to be installed by
Lessee; and (ii) Lessor providing Lessee with a certificate of occupancy or a
temporary certificate of occupancy or equivalent issued by the City of Goleta.
 
 
 
 
Early Occupancy:
Effective August 1, 2018 but in no event 14 days prior to the actual
Commencement Date, Lessee shall be granted non-exclusive early occupancy of the
Premises for installation of FF&E through and including the day before the
actual Commencement Date, as applicable (the "Early Occupancy Period"); provided
that (a) Lessee shall have paid for and provided evidence to Lessor of all
insurance required under the Lease having been secured, (b) Lessee agrees not to
interfere with Lessor's contractors working on the Tenant Improvements, and (c)
except for Lessor’s gross negligence or willful misconduct, Lessee does hereby
indemnify Lessor from any costs, claims or liabilities that may be incurred due
to Lessee’s early entry. All terms and conditions of the Lease shall be
applicable during the Early Occupancy Period; however, Lessee shall have no rent
obligation (including Lessee's proportionate share of all Building Operating
Expenses (as hereinafter defined) and any Common Area





2

--------------------------------------------------------------------------------





 
Operating Expenses (as hereinafter defined)) during the Early Occupancy
Period.
 
 
 
6.
Security Deposit:
Lessee shall pay to Lessor a Security Deposit equal to $50,000 upon Lease
execution. Additionally, Lessee shall provide a $200,000 Letter of Credit (LOC)
within 10 business days following full execution of the Lease. The LOC will be
reduced by $50,000 at the end of each anniversary of the Lease following the
Commencement Date, if Lessee has had no monetary defaults beyond all applicable
notice and cure periods set forth in the Lease.
 
 
 
7.
Brokers:


Lessor: Hayes Commercial Group
Lessee: Cresa Los Angeles
 
 
 
8.
Parking:
Unreserved: 44 spaces based on 3/1000 (not including Reserved
spaces set forth below) upon the Commencement Date, and an
additional 31 spaces on January 1, 2019.


Reserved: 6 spaces (non-handicapped). Lessee, at Lessee's sole cost and expense,
shall have the right to install two (2) dual EV charging stations for a total of
four (4) of Lessee's reserved parking spaces. The location of the Reserved
spaces shall be as shown in Exhibit “E” attached hereto. The installation and
specifics (including power supply) of the charging stations shall be subject to
Lessor's prior written approval which approval shall not be unreasonably
withheld, delayed or conditioned. The total number of Lessee’s parking spaces is
81 spaces, and Lessee’s parking shall be free of charge during the Term and
extensions thereof.


 
 
 
9.
Tenant Improvements:
As set forth in Section 18 of this Lease.





             














[signature page follows]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Lease, consisting of
the foregoing Basic Lease Provisions, Articles 1 through 26 which follow, and
any attached Exhibits, as of the date first above written.


LESSOR:


UNIVERSITY BUSINESS CENTER ASSOCIATES, a California general partnership
By:
EASTGROUP PROPERTIES, L.P.,
 a Delaware limited partnership
 
By:
EastGroup Properties General Partners, Inc.,
a Delaware corporation, its general partner
 
 
 
 
By:
/S/ John E. Travis
 
Name:
John E. Travis
 
Title:
Vice President
 
 
 
 
By:
/S/ Ryan Collins
 
Name:
Ryan Collins
 
Title
Sr. Vice President





Address:
c/o EastGroup Properties, L.P.
2200 E. Camelback Road, Suite 210
Phoenix, Arizona 85016


LESSEE:


RESONANT, INC., a Delaware corporation
By:
/S/ Jeff A. Killian
Name:
Jeff A. Killian
Title:
CFO



Address:
110 Castilian Drive, Suite 100
Goleta, CA 93117


4

--------------------------------------------------------------------------------





1. LEASE OF PREMISES


Lessor hereby leases to Lessee and Lessee leases from Lessor for the Term, at
the rental, and upon all of the conditions set forth in this Lease, the Premises
identified in Item 1 of the Basic Lease Provisions, together with the
non-exclusive use, in common, with Lessor and other tenants of the Building and
their respective invitees, of common areas in or about the Building and the
parking garage (if any) or parking areas adjoining the Building. Lessee and
Lessor have agreed on the square footage set forth in Item 1 of the Basic Lease
Provisions and each party will be bound by Item 1 through the Term of this Lease
or any extension thereof. The configuration of the Project and the location of
the Building, Premises and associated common and parking areas is indicated on
Exhibit B. The size, location and function of the buildings and related
structures depicted here are approximate. The configuration of the development,
the design, size, function and location of all other improvements, and the
identity and location of other tenants to the extent depicted are subject to
change without notice, for any reason deemed sufficient by the owner provided
however that any such change shall (i) not increase Lessee’s obligations or
diminish Lessee’s rights under this Lease; (ii) shall not materially interfere
with Lessee’s use of and access to the Premises, common areas and parking areas
or materially decrease the size of the same; (iii) not begin until Lessor has
provided 20 days prior written notice to Lessee (except in the event of
emergency); (iv) be completed in a good workman like manner using Building
standard materials and in compliance with all applicable laws; (v) be completed
at Lessor’s sole cost and expense except as permitted and applicable to be
included in the Building Operating Expenses as defined below (collectively the
“Lessor’s Conditions”). Lessor, subject to the Lessor’s Conditions, reserves the
right to alter the configuration of the Project to construct additional
improvements thereon, to withdraw areas therefrom from time to time and alter
the configuration of the associated common and parking areas, provided that the
number of parking spaces intended for Lessee's use, and Lessee's general use and
enjoyment of the Premises shall not thereby be materially diminished. Lessee
shall be allocated the number of parking spaces set forth in Item 8 of the Basic
Lease Provisions and Lessee acknowledges that Lessor shall have no
responsibility to supervise or police the usage of the parking lot by the
tenants of the Building. Notwithstanding the foregoing, Lessor shall use its
best efforts to enforce commercially reasonable rules and regulations to ensure
that Lessee can use Lessee’s parking spaces pursuant to the terms of this Lease
during the Term and extensions thereof, including enforcing a policy to avoid
parking by other tenants or parties in Lessee’s reserved spaces. Up to five cars
can be parked overnight at any one time. Nothing in this Lease shall cause
Lessor in any way to be construed as an employer, employee, fiduciary, a
partner, a joint venturer or otherwise associated in any way with Lessee in the
operation of the Premises, or to subject Lessor to any obligation, loss, charge
or expense connection with or arising from Lessee's operation or use of the
Premises.


Pursuant to Section 1652 of the California Civil Code, it is understood and
agreed that the general intent and purpose of this Lease is that this Lease
shall be an absolute triple net lease with respect to Lessor subject to the
terms set forth in this Lease. Lessee, as part of the Operating Expenses, as
defined below, shall pay its pro rata share of all insurance, utilities, all
operating costs for the Premises, the common areas of the Building, the Building
and the land on which it is situated subject to the terms set forth in this
Lease. It is intended that the rental return to the Lessor shall not be reduced,
offset or diminished directly or indirectly by any cost, charge, or expense due
from Lessee and others in connection with the Premises, Building or land upon
which it is situated, nor subject to suspension or termination for any reason
except as otherwise set forth in this Lease. It is acknowledged and agreed that
all provisions of this Lease shall be interpreted in a manner consistent with
and subordinate to such general intent and purpose.




5

--------------------------------------------------------------------------------





2. TERM


2.1 Commencement of Term


(a) The Term of the Lease shall be as shown in Item 5 of the Basic Lease
Provisions, commencing on the Commencement Date, which Lessor and Lessee expect
to be the Commencement Date as shown in Item 5 of the Basic Lease Provisions,
but which may be such other date as herein provided, and ending on the
Termination Date, unless sooner terminated pursuant to any provision hereof.


(b) Payment of rent shall commence on the Commencement Date, unless noted
otherwise in Section 3.5 below.


(c) Subject to Section 5 of the Basic Lease Provisions, if delivery of
possession occurs prior to the Commencement Date, the term of this Lease shall
commence on such date of delivery of possession, but the Termination Date shall
not be advanced.


2.2 Delay in Commencement. Notwithstanding the Commencement Date, if Lessor
cannot deliver possession of the Premises to the Lessee on or before said date,
the Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease or the obligations of the Lessee
hereunder provided; however, Lessee shall not be obligated to pay rent until
delivery of possession of the Premises as required under this Lease has
occurred. In the event the improvements are not substantially complete on the
Commencement Date, the lease dates shall be adjusted accordingly.


Notwithstanding the foregoing, if possession is not delivered within 90 days
after the estimated Commencement Date, as the same may be extended under the
terms of any Work Letter executed by Parties, Lessee may, at its option, by
notice in writing within 10 days after the end of such 90 day period, cancel
this Lease, in which event the Parties shall be discharged from all obligations
hereunder. If such written notice is not received by Lessor within said 10 day
period, Lessee's right to cancel shall terminate.


3. RENT


3.1 Initial Monthly Rent. Commencing on the Commencement Date (subject to the
Base Rent schedule set forth in Section 3.5 below and as otherwise set forth in
this Lease), the Lessee shall pay to the Lessor as rent for the Premises an
Initial Monthly Rent in the amount specified in Item 4 of the Basic Lease
Provisions in equal monthly installments in advance on the first day of each
month.


3.1.1 Prepaid Rent. Upon Lease execution, Lessee shall deposit with Lessor the
amount set forth in Item 4 of the Basic Lease Provisions.


3.2 Additional Rent. Commencing on the Commencement Date, Lessee shall reimburse
Lessor, as additional rent, in the manner and at the times provided, for
Lessee's proportionate share of all Building Operating Expenses (as hereinafter
defined) and any Common Area Operating Expenses (as hereinafter defined)
incurred by Lessor, which are estimated to be $8,341.00 ($.50/sf) per month for
2018 for the Initial Premises. Lessee's proportionate share of the Building
Operating Expenses and Lessee's proportionate share of Common Area Expenses
shall be based upon Lessee's Building Percentage set forth in Item 3 of the
Basic Lease Provisions. Commencing January 1, 2019, and provided that Lessor has
delivered possession of the Expansion Premises to Lessee as required under this
Lease, Lessee shall reimburse Lessor for Operating Expenses based on the full
expanded Premises. For clarification purposes, Building Operating Expenses and
Common Area Expenses are herein also referred to as, and (as applicable) are
included in Operating Expenses; provided however that in no event shall any
expenses or charges in connection with the Building, Common Area or Project, be
duplicated or included more than once in Lessee's proportionate share of the
Building Operating Expenses, Common Area Expenses and/or Utilities.




6

--------------------------------------------------------------------------------





Notwithstanding the forgoing, Lessee’s proportionate share of all controllable
Operating Expenses shall not increase by more than seven and one-half percent
(7.5%) per year (compounded annually on a cumulative basis) based on the 2018
actual Operating Expenses. The term "Controllable Operating Expenses" shall mean
all operating expenses within Lessor's reasonable control, excluding expenses
for (i) taxes; (ii) insurance; (iii) utilities; (iv) costs resulting from the
acts or omissions of Lessee, its agents, employees or contractors and (v) costs
incurred because of force majeure. At all times during the term of this Lease,
Lessee shall pay its full pro rata share of the operating expenses attributable
to those items.


3.3 No Reduction or Offset. All Rent due under this Lease shall be payable
without deduction, abatement or offset except as otherwise expressly set forth
in this Lease.


3.4 Definitions: For purposes of this Article 3:


(a) Lessee's Building Percentage is a percentage calculated by dividing the
leased area of the Premises, as shown in Item 1 of the Basic Lease Provisions,
by the leasable area of the Building.


(b) Building Operating Expenses shall mean the sum of all expenses incurred by
the Lessor in connection with the operation, repair and maintenance of the
Building, including, but not limited to, heating and air conditioning; all real
property taxes (as hereinafter defined) imposed upon or with respect to the
Building and related improvements (exclusive of the land underlying all such
improvements); all fire and extended coverage, earthquake, loss of rents,
vandalism, malicious mischief and other insurance covering the Building and
losses suffered which fall below the insurance deductible; utilities; materials
and supplies; salaries, wages and other expenses incurred with respect to the
operation, repair and maintenance of the Building, the cost of repainting
(except for the first repainting after the execution of this Lease), wall
covering or recarpeting Common Areas of the Building; security and fire
protection; amortization of capital investments for improvements which are
designed to reduce operating costs, improve operations or comply with
governmental conservation or safety programs over such reasonable period as the
Lessor shall determine (but not less than the IRS amortization period for such
capital investments) (together with interest at two (2) percentage points above
the discount rate of the Federal Reserve Bank of San Francisco on the
unamortized amount); and an amount equal to three percent (3%) of the combined
total of the gross receipts of the Rent, including property management to cover
the Lessor's administrative and overhead expenses. Building Operating Expenses
attributable to the utilities and services furnished pursuant to Article 10
shall be apportioned among the tenants of the Building receiving such services
(excluding those tenants furnishing or paying for their own utilities and
janitorial services) based on the respective leased areas occupied by such
tenants. Notwithstanding the foregoing, none of the Lessor’s building remodeling
costs through 2018 shall be included in Building Operating Expenses.
(c) Lessee's Common Area Percentage is a percentage figure calculated by the
project architect by dividing the Leased Area of the Premises by the total
leasable area in all improvements, including the Building and other buildings
that are part of the Project, shown on Exhibit B, during such year as is
initially stipulated to be as shown in Item 3 of the Basic Lease Provisions.
Should the Building and/or landscape area become a separate legal lot, or should
additional improvements or common area be added to or deleted from Exhibit B,
the Lessor may, at its option, calculate the Lessee's Common Area Percentage by
comparing the common area attributable to the Premises with the common area on
such legal lot or otherwise within Exhibit B as so revised, and subject to
Lessee’s review and reasonable approval.


(d) Common Area Operating Expenses shall mean the sum of all expenses incurred
by the Lessor in connection with the operation and maintenance of driveways,
landscaping, walkways, plazas, parking facilities, and perimeter property
including, but not limited to: all items described in Section 6.1 hereof; all
Real Property Taxes (as hereinafter defined) imposed upon or with respect to the
land included within Exhibit B; all public liability insurance covering Exhibit
B, and losses suffered which fall below the insurance deductible; security and
fire protection; salaries, wages and other expenses incurred with respect to
maintenance of the common areas, gardening, landscaping, repaving, repainting
and trash removal (excluding the cost of an on-site manager or officer manager);
depreciation of equipment used in such maintenance; amortization of capital
investments for improvements which comply with governmental conservation or
safety programs over such reasonable period as the Lessor shall determine
(together with interest at two (2) percentage points above the discount rate of
the Federal Reserve Bank of San Francisco on the unamortized


7

--------------------------------------------------------------------------------





amount). General overhead and depreciation of improvements shall not be included
in the expenses except as specifically set forth in the foregoing. Any
governmental surcharge, fee or assessment imposed with respect to the parking
facilities within Exhibit B shall, to the extent paid by the Lessor and not
passed on to the users of said parking facilities, be included in Common Area
Operating Expenses.


(e) Real Property Taxes shall mean all real and personal property taxes and
assessments incurred during any calendar year, including, but not limited to:
special and extraordinary assessments, meter and sewer rates and charges,
occupancy taxes or similar taxes imposed on or with respect to the real or
personal property, whether or not imposed on or measured by the rent payable by
the Lessee, and other governmental levies and charges, general and special,
ordinary and extraordinary, unforeseen as well as foreseen, of any kind and
nature whatsoever relating to the real or personal property, and any gross
rental, license or business tax measured by or levied on rent payable or space
occupied. If, by law, any property taxes are payable, or may at the option of
the taxpayer be paid, in installments (whether or not interest shall accrue on
the unpaid balance of such property taxes), the Lessor may, at the Lessor's
option, pay the same and, in such event, any accrued interest on the unpaid
balance of such property taxes shall be deemed to be Real Property Taxes as
defined herein. Real Property Taxes shall also include all expenses reasonably
incurred by the Lessor in seeking a reduction by the taxing authorities of Real
Property Taxes applicable to the Project. Real Property Taxes shall not include
any capital levy, franchise, estate, inheritance, succession, gift or transfer
tax of the Lessor, or any income, profits or excess profits tax, assessment,
charge or levy upon the income of the Lessor; provided, however, that if at any
time during the term of this Lease under the laws of the United States or the
State of California, or any political subdivision of either, a tax or excise on
rents, space or other aspects of real property, is levied or assessed against
the Lessor, the same shall be deemed to be Real Property Taxes. If any such
property taxes upon the income of the Lessor shall be imposed on a graduated
scale, based upon the Lessor's aggregate rental income, Real Property Taxes
shall include only such portion of such propertytaxes as would be payable if the
rent payable with respect to the Building and Common Areas were the only rental
income of the Lessor subject thereto.


Notwithstanding the above, Lessee will not be responsible for any increase in
Real Property Taxes attributable to a reassessment of the Building triggered by
a sale of the Building within the first 36 months of the Term following the
Commencement Date. Furthermore, please see Exhibit “F” attached hereto for
Exclusions from Operating Expenses


3.5 Rent Adjustment. The monthly Base Rent schedule for the Term shall be as
follows:
Effective Dates
Initial Premises
16,682 SF
Expansion Premises
10,355 SF
Total Monthly
Base Rent
09.01.18-10.31.18 **
$0.00*
N/A
$0.00*
11.01.18 - 12.31.18
$19,500.00
N/A
$19,500.00
01.01.19 - 06.30.19
$19,500.00
$7,766.25
$27,266.25
07.01.19 - 07.31.19
$19,500.00
$15,532.50
$35,032.50
08.01.19 - 07.31.20
$25,773.69
$15,998.48
$41,772.17
08.01.20 - 07.31.21
$26,546.90
$16,478.43
$43,025.33
08.01.21 - 07.31.22
$27,343.31
$16,972.78
$44,316.09
08.01.22 - 07.31.23
$28,163.61
$17,481.97
$45,645.58
08.01.23 - 08.31.24
$29,008.52
$18,006.42
$47,014.94



* Lessee, beginning on the Commencement Date, is responsible for its share of
Operating Expenses and on the first day of the Early Occupancy Period is
responsible for the Utility Expenses for the Initial Premises including the two
(2) month Base Rent abatement period.
** Subject to the Commencement Date as defined in this Lease.




8

--------------------------------------------------------------------------------





Beginning on January 1, 2019 and provided that Lessor has delivered possession
of the Expansion Premises to Lessee as required herein, Lessee is responsible
for its share of Operating Expenses and Utility Expenses for the Expansion
Premises from and after the Expansion Date.


3.6 Calculation and Payment. Monthly rent shall be payable to the Lessor without
deduction or offset, except as otherwise expressly set forth in this Lease, in
lawful money of the United States at the Lessor's address herein or to such
other persons or at such other places as the Lessor designates in writing. Rent
payable for any period for less than one (1) month shall be prorated based upon
a thirty (30) day month.


3.7 Reconciliation. Prior to the commencement of the lease term and of each
December thereafter, the Lessor shall give the Lessee a written estimate of the
Lessee's share of Building and Common Area Operating Expenses for the ensuing
year or portion thereof. The Lessee shall pay such estimated amount to the
Lessor in equal monthly installments, in advance. Within ninety (90) days after
the end of each calendar year, the Lessor shall furnish to the Lessee a
statement showing in reasonable detail the actual Building and Common Area
Operating Expenses incurred by the Lessor during such period, and the parties
shall within thirty (30) days make any payment or allowance necessary to adjust
the Lessee's estimated payment to the Lessee's actual proportionate share as
shown by such annual statement. Any amount due the Lessee shall be credited
against installments next coming due under this paragraph.


3.8 Audit Right. Lessor shall maintain records concerning estimated and actual
Building Operating Expenses and Common Area Operating Expenses, including
Utilities, allocable to the Premises and Project for no less than one hundred
eighty (180) days following the period covered by the statement or statements
furnished Lessee, after which time Lessor may dispose of such records. Provided
that Lessee is not then in default beyond applicable notice and cure periods
with respect to its obligation to pay Base Rent, Additional Rent or other
payments required to be made by it under this Lease and provided that Lessee is
not otherwise in default under this Lease, Lessee may, at Lessee’s sole cost and
expense, cause a Qualified Person (defined below) to inspect Lessor’s records.
Such inspection, if any, shall be conducted no more than once each calendar
year, during Lessor’s normal business hours within one hundred twenty (120)
calendar days after receipt of Lessor’s written statement of Building Operating
Expenses and Common Area Operating Expenses, including Utilities, allocable to
the Premises and Project for the previous calendar year. In the event the
results of the review of records reveal that Lessee has overpaid obligations for
a preceding period, the amount of such overpayment shall be credited against
Lessee’s subsequent installment of Base Rent, Additional Rent or other payments
due to Lessor under the Lease, or as applicable, reimbursed to Lessee within
thirty (30) following the Expiration Date. In the event that such results show
that Lessee has underpaid its obligations for a preceding period, the amount of
such underpayment shall be paid by Lessee to Lessor with the next succeeding
installment obligation of estimated Building Operating Expenses and Common Area
Operating Expenses allocable to the Premises. If the actual Building Operating
Expenses and Common Area Operating Expenses, and Utilities allocable to the
Premises and Project for any given calendar year were improperly computed and if
the actual Building Operating Expenses and Common Area Operating Expenses, and
Utilities allocable to the Premises and Project are overstated by more than 5%,
Lessor shall reimburse Lessee for all reasonable out-of-pocket cost of its
audit. Qualified Person shall be defined as an accountant or other person
experienced in accounting for income and expenses of office projects, who is
engaged on terms which do not entail any compensation based or measured in any
way upon any savings in Additional Rent or reduction in Building Operating
Expenses and Common Area Operating Expenses, and Utilities allocable to the
Premises and Project achieved through the inspection process described in this
Section 3.6.


4. SECURITY DEPOSIT


Concurrently with the Lessee's execution of this Lease, the Lessee shall deposit
with the Lessor the sum specified in Item 6 of the Basic Lease Provisions as
security for the faithful performance by the Lessee of all covenants and
conditions of this Lease. If the Lessee shall breach or default in the
performance of any covenants or conditions of this Lease, including the payment
of rent, the Lessor may use, apply or retain the whole or any part of such
security deposit for the payment of any rent in default or for any other sum
which the Lessor may spend or be required to spend by reason of the Lessee's
default. Lessor shall provide Lessee with written evidence of any costs that are
paid from the Security Deposit. If the Lessor so uses or applies all or any
portion of said deposit, the Lessee


9

--------------------------------------------------------------------------------





shall, within thirty (30) days after written demand therefor, deposit cash (or
restore the Letter of Credit, at Lessee’s election; subject to the burn off
provisions of Section 2 of the Basic Lease Provisions), with the Lessor in an
amount sufficient to restore said deposit to the full amount herein above stated
and the Lessee's failure to do so shall be a material breach of this Lease.
Should the Lessee comply with all covenants and conditions of this Lease, the
security deposit or any balance thereof shall be returned to the Lessee (or at
the option ofthe Lessor, to the last assignee of the Lessee's interest in this
Lease) at the expiration of the term within 30 days following the date the
Lessee surrenders the Premises to Lessor as required under this Lease. The
Lessee shall not be entitled to interest on the security deposit and the Lessor
shall have the right to commingle said security deposit with other funds of the
Lessor. Should the Lessor sell its interest in the Premises, the Lessor may
transfer to the purchaser thereof the then unexpended or unappropriated deposit
and thereupon the Lessor shall be discharged from any liability for such funds.
The Letter of Credit required under this Lease shall be subject to the burn off
provisions set forth in Section 6 of the Basic Lease Provisions.


5. USE


5.1 Use. The Premises shall be used and occupied for the purposes described in
Item 2 of the Basic Lease Provisions, permitted under applicable ordinances and
other Governmental requirements, the covenants, conditions and restrictions
affecting the Project, as the same may be amended from time to time, and the
Rules and Regulations as the Lessor may from time to time reasonably adopt for
the safety, care and cleanliness of the Building and the Project or the
preservation of good order. The Rules and Regulations presently in effect are
attached hereto as Exhibit C. The Lessor shall endeavor and use commercially
reasonable efforts to enforce the performance of any of said Rules and
Regulations, and compliance with said covenants, conditions and restrictions, by
any other tenants and visitors of the Building.


5.2 Compliance with Law; Nuisance. The Lessee, at the Lessee's sole cost and
expense, shall comply promptly and at all times with all laws, requirements,
ordinances, statutes, and regulations of all municipal, state or federal
authorities, or any board of fire insurance underwriters, or other similar
bodies, now in force or which may hereafter be in force, pertaining to the
Building and the Premises and the occupancy thereof, including any law that
requires alteration, maintenance or restoration of the Premises as the result of
the Lessee's use thereof, which is other than typical office use. The Lessee, at
its sole expense, shall also comply with all legal and code requirements for
fire extinguishers required by law in the Premises.


The Lessee shall not commit, or suffer to be committed, any waste of the
Premises, or any nuisance, annoyance or other unreasonable annoyance which may
disturb the quiet enjoyment of adjoining premises or of the Building by the
owners or occupants thereof.


5.3 Insurance Cancellation. Notwithstanding the provisions of Paragraph 5.1
above, the Lessee shall not do or permit anything to be done in or about the
Premises nor bring or keep anything therein, including all uses permitted under
Section 5.1 above, which will in any way increase the existing rate of or affect
any fire or other insurance upon the Building, or any other part thereof, or any
of its contents, and if the Lessee's use of the Premises causes an increase in
said insurance rates, the Lessee shall pay as additional rent the amount of such
increase. The Lessee shall be in default under this Lease should the Lessee
cause the cancellation of fire or other insurance upon the Building or Property
or should the Lessee fail to pay any increased insurance rate attributable to
the Lessee's use of the Premises. In determining whether increased premiums are
a result of the Lessee's use or occupancy of the Premises or Building, a
schedule issued by the Lessor's insurer computing the insurance rate on the
Premises or Building, or the leasehold improvements showing the various
components of such rate, shall be conclusive evidence of the several items and
charges which make up such rate. The Lessee shall promptly comply with all
reasonable requirements of the insurance authority or of any insurer now or
hereafter in effect relating to the Premises. Lessor acknowledges that the
current insurance for the Building which costs are included in the Building
Operating Expenses cover the permitted Use under this Lease.


5.4 Hazardous Substances. Any corrosive, flammable, hazardous or other special
waste or materials used by Lessee shall be handled or disposed of as directed by
applicable state, Federal, County and City


10

--------------------------------------------------------------------------------





regulations. The Lessee shall handle, store or dispose of such materials in a
careful and prudent manner. At the termination of the Lease, or any option
period thereof, the Lessee shall fully clean the Premises in such a manner that
no residue of such materials or waste shall remain on the Premises. The Lessee
shall notify the appropriate governmental authority of the presence and amount
of any such material or waste, and shall comply with all conditions imposed by
such authority. If required by Law, the Lessee shall contact the appropriate
governmental authority prior to occupancy to determine the existence of any
records for the Building and/or Premises.


The Lessee shall pay inspection fees, based on the hourly inspection rate, for
an environmental audit to be conducted by the appropriate governmental authority
if Lessee is in violation of any Hazardous Materials Laws (as defined below), or
in breach of this Lease beyond all applicable notice and cure periods, and in
connection with a violation of any Hazardous Materials Laws, at any time during
the term of the Lease. The appropriate governmental authority shall perform or
the Lessee shall arrange for such an audit in a timely manner to prevent
economic hardship to the Lessor and shall certify that the Premises are
available for reoccupation, or shall specify clean-up measures that will render
the Premises safe for reoccupation. The Lessee shall be responsible for any
clean-up that may be required as a result of the audit, to the extent such items
are attributable to the Lessee's use of the Premises.


Should the Lessee fail to comply with any duty set forth in this Section 5.4,
the Lessor may, in addition to all other remedies now or hereafter provided by
this Lease, or by law, perform such duty or make good such default, and any
amounts which the Lessor shall advance pursuant thereto shall be repaid by the
Lessee to the Lessor on demand.


5.5 Environmental Laws
(a) Compliance with Environmental Laws. The Lessee, in its conduct of business
on or in any activity, work, thing done, permitted or suffered by the Lessee,
its agents, contractors, employees or invitees on the Premises, shall at all
times and in all respects comply with all federal, state and county laws,
ordinances and regulations (the "Hazardous Materials Laws") relating to
industrial hygiene, environmental protection or the use, analysis, generation,
manufacture, storage, disposal or transportation of any oil, flammable
explosives, asbestos, radioactive materials or waste, or other hazardous, toxic,
contaminated or polluting materials, substances, or wastes, including, without
limitation, any "hazardous substances," "hazardous wastes," "hazardous
materials," or "toxic substances" under any such laws, ordinances or regulations
(collectively, the "Hazardous Materials"). Such laws, ordinances or regulations
shall include, but not be limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et
seq; the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq; the Clean Water Act, 33 U.S.C. Section 466, et seq; the Safe Drinking Water
Act, 14 U.S.C. Section 1401, et seq; the Superfund Amendment and Reauthorization
Act of 1986; Public Law 99-499, 100 Stat. 1613; the Toxic Substances Control
Act, 15 U.S.C. Section 2601, et seq, as amended; those substances defined as
"hazardous waste", "extremely hazardous waste", "restricted hazardous waste" or
"hazardous substance" in the Hazardous Waste Control Act, Section 25100 et seq
of the California Health & Safety Code; and those materials and substances
similarly described in the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. Section 136, et seq., asamended; the Atomic Energy Act of 1954, 42 U.S.C.
Section 2011, et seq., as amended; the Porter Cologne Water Quality Control Act,
Section 1300 et seq. of the California Health & Safety Code; and any regulations
adopted and publications promulgated pursuant to said Laws.


(b) Hazardous Materials Handling. The Lessee shall, at its own expense, procure,
maintain in effect and comply with all conditions of any and all permits,
licenses and other governmental and regulatory approvals required for the
Lessee's use of the Premises, including, without limitation, discharge of
(appropriately treated) materials or wastes into or through any sanitary sewer
serving the Premises. Except as discharged into the sanitary sewer in strict
accordance and conformity with all applicable Hazardous Materials Laws, the
Lessee shall cause any and all Hazardous Materials removed from the Premises to
be removed and transported solely by duly licensed haulers to duly licensed
facilities for final disposal of such materials and wastes. The Lessee shall in
all respects handle, treat, deal with and manage any and all Hazardous Materials
in, on, under or about the Premises in total conformity with all applicable
Hazardous Materials Laws and prudent industry practices regarding management of
such Hazardous Materials. Upon expiration or earlier termination of the term of
the Lease, the Lessee shall cause


11

--------------------------------------------------------------------------------





all Hazardous Materials resulting from Lessee’s or Lessee’s invitees’ activities
on the Premises to be removed from the Premises and transported for use, storage
or disposal in accordance and compliance with all applicable Hazardous Materials
Laws. The Lessee shall not take any remedial action in response to the presence
of any Hazardous Materials in or about the Premises or the Building, nor enter
into any settlement agreement, consent, decree or other compromise in respect to
any claims relating to any Hazardous Materials in any way connected with the
Premises or the Building, without first notifying the Lessor of the Lessee's
intention to do so and affording the Lessor ample opportunity to appear,
intervene or otherwise appropriately assert and protect the Lessor's interest
with respect thereto. Notwithstanding anything to the contrary contained herein
or in Section 5.4, Lessee shall be permitted to use and maintain products in the
Premises which are incidental to the operation of its general office use,
including, without limitation, computer servers, tower and laptop personal
computers, computer monitors, cell phones, telecommunications wiring and cable,
photocopy supplies, secretarial supplies and limited janitorial supplies, which
products contain, or are manufactured with, chemicals which are categorized as
Hazardous Materials, provided Lessee handles, stores and disposes of such
materials in compliance with all applicable Hazardous Materials Laws. Lessor and
Lessee acknowledge that Lessor has provided Lessee, prior to Lessee’s execution
of this Lease with a copy of the Phase I environmental report completed by AES
Due Diligence, Inc., dated October 26, 2017.


(c) Notices. The Lessee shall immediately notify the Lessor in writing of any of
the following activities relating to the Lessee's operations on the Premises:
(i) any enforcement, clean-up, removal or other governmental or regulatory
action instituted, completed or threatened pursuant to any Hazardous Materials
Laws; (ii) any claim made or threatened by any person against the Lessee, the
Premises or the Building relating to damage, contribution, cost recovery
compensation, loss or injury resulting from or claimed to result from any
Hazardous Materials in, on or removed from the Premises or the Building; and
(iii) any reports made to any environmental agency arising out of or in
connection with any Hazardous Materials in or removed from the Premises or the
Building, including any complaints, notices, warnings or asserted violations in
connection therewith. The Lessee shall also supply to the Lessor as promptly as
possible, and in any event within five (5) business days after the Lessee first
receives or sends the same, with copies of all claims, reports, complaints,
notices, warnings or asserted violations relating in any way to the Premises,
the Building or the Lessee's use thereof. The Lessee shall promptly deliver to
the Lessor copies of hazardous waste manifests reflecting the legal and proper
disposal of all Hazardous Materials removed from the Premises.
(d) Indemnification of Lessor. The Lessee shall indemnify, defend, protect, and
hold the Lessor, and each of the Lessor's partners, employees, agents,
attorneys, successors and assigns, free and harmless from and against any and
all claims, liabilities, penalties, forfeitures, losses or expenses (including
attorneys' fees) for death of or injury to any person or damage to any property
whatsoever arising from or caused in whole or in part, directly or indirectly,
by (A) the presence in, on, under or about the Premises or the Building, or
discharge in or from the Premises or the Building of any Hazardous Materials or
the Lessee's use, analysis, storage, transportation, disposal, release,
threatened release, discharge or generation of Hazardous Materials to, in, on,
under, about or from the Premises or the Building, but only to the extent such
Hazardous Materials are present as a result of actions of the Lessee, its
officers, employees, invitees, assignees, contractors, or agents, or (B) the
Lessee's failure to comply with any Hazardous Materials Law. The Lessee's
obligations hereunder shall include, without limitation, all costs of any
required or necessary repair, clean-up or detoxification or decontamination of
the Premises or the Building, and the preparation and implementation of any
closure, remedial action or other required plans in connection therewith, and
shall survive the expiration or earlier termination of the term of the Lease.
For purposes of the release and indemnity provisions hereof, any acts or
omissions of the Lessee, or by officers, invitees, employees, agents, assignees,
contractors or subcontractors of the Lessee or others acting for or on behalf of
the Lessee (to the extent any such individual is acting within the scope of his
relationship with the Lessee), whether or not such acts or omissions are
negligent, intentional, willful or unlawful, shall be strictly attributable to
the Lessee.


Notwithstanding anything to the contrary contained herein, Lessee shall not have
any liability to Lessor under this Lease resulting from any conditions existing,
or events occurring, or any Hazardous Materials existing or generated, at, in,
on, under or in connection with the Premises, the Building, Common Areas, or the
Project prior to the Commencement Date of this Lease or for Hazardous Materials
brought into the Premises, the Building, Common Areas, or the Project during the
Term by Lessor, its agents, employees or contractors, or brought onto by any
other party. If Hazardous Materials in violation of any laws are discovered in
the Premises, the Building, Common


12

--------------------------------------------------------------------------------





Areas, or the Project during the Term, and such Hazardous Materials were not
caused or introduced by Lessee or persons acting by, through or under Lessee,
Lessor will, if required by applicable Hazardous Materials Laws, p r o m p t l y
cause such Hazardous Materials to be remediated, encapsulated, removed, or
otherwise handled, at Lessor’s sole cost and expense and shall not be included
in the Building or Common Area Operating Expenses.


(e) Indemnification of Lessee. The Lessor shall indemnify, defend, protect, and
hold the Lessee, and each of the Lessee's shareholders, employees, agents,
attorneys, successors and assigns, free and harmless from and against any and
all claims, liabilities, penalties, forfeitures, losses or expenses (including
attorneys' fees) for death of or injury to any person or damage to any property
whatsoever arising from or caused in whole or in part, directly or indirectly,
by (A) the presence in, on, under or about the Premises or the Building, or
discharge in or from the Premises or the Building of any Hazardous Materials
existing as of the execution of this Lease, or the Lessor's use, analysis,
storage, transportation, disposal, release, threatened release, discharge or
generation of Hazardous Materials to, in, on, under, about or from the Premises
or the Building, or (B) the Lessor's failure to comply with Sections 5.4 and 5.5
hereof. The Lessor's obligations hereunder shall include, without limitation,
and whether foreseeable or unforeseeable, all costs of any required or necessary
repair, clean-up or detoxification or decontamination of the Premises or the
Building, and the preparation and implementation of any closure, remedial action
or other required plans in connection therewith, and shall survive the
expiration or earlier termination of the term of the Lease. For purposes of the
release and indemnity provisions hereof, any acts or omissions of the Lessor, or
by officers, invitees, employees, agents, assignees, contractors or
subcontractors of the Lessor or others acting for or on behalf of the Lessor (to
the extent any such individual is acting within the scope of his relationship
with the Lessor), whether or not such acts or omissions are negligent,
intentional, willful or unlawful, shall be strictly attributable to the Lessor.


6. MAINTENANCE, REPAIRS AND ALTERATIONS


6.1 Lessor's Obligations. The Lessor shall cause to be maintained, in good
order, condition and repair, and in similar quality and level of other
comparable office buildings in Goleta, the roof structure and membrane, and
exterior walls, structural walls, foundation, common and exterior windows and
doors of the Building, heating, venting and air conditioning systems, all
Building systems serving the Building (such as plumbing electrical, elevator,
fire life and safety, sprinklers, etc.), Premises and Common Areas, and any
public and common areas in the Building including restrooms (including
janitorial services and supplies to the all restrooms in the Common Areas), as
well as all parking areas, driveways, sidewalks, private roads or streets,
landscaping and all other areas located within the Project other than areas
occupied by other buildings (such non-building areas being herein referred to as
"Common Areas"). The costs of such maintenance are chargeable to the Lessee
pursuant and subject to Section 3.2 hereof.


6.2 Lessee's Obligations. The Lessee shall, during the term of this Lease, keep
in good order, condition and repair, the interior (from the interior surface of
the walls) and non-structural portion of the Premises which are below the
ceiling and every part thereof, including, but not limited to, all interior
windows and doors in and to the Premises. The Lessor shall incur no expense nor
have any obligation of any kind whatsoever in connection with the maintenance of
the interior of the Premises and the Lessee expressly waives the benefits of any
statute now or hereafter in effect which would otherwise afford the Lessee the
right to make repairs at the Lessor's expense or to terminate this Lease because
of any failure to keep the interior of the Premises in good order, condition and
repair. Notwithstanding the foregoing, the Lessor shall be liable for
maintenance or repairs which are caused by the Lessor's gross negligence. The
Lessee, at Lessee’s sole cost, shall be responsible for interior janitorial
services to the Premises.


6.3 Alterations and Additions.


(a) The Lessee shall not, without the Lessor's prior written consent, make any
alterations, improvements, additions or utility installations in, on or about
the Premises unless such work is non-structural and does not exceed TEN THOUSAND
DOLLARS ($10,000); or such work is for flooring and/or painting in the Premises,
in which case Lessee shall be required to provide written notice to Lessor
describing the scope of the work at least 10 days prior to the commencement of
such work by Lessee. For all work, and if applicable, the Lessee will provide
the Lessor with as-built drawings reflecting any changes to the Premises. As
used in this Paragraph 6.3, the term


13

--------------------------------------------------------------------------------





"utility installations" shall include bus ducting, power panels, fluorescent
fixtures, space heaters, conduits and wiring. As a condition to giving such
consent to Lessee’s requested alteration, the Lessor, subject to the provisions
set forth in Section 22 of this Lease in connection with Lessee’s installation
of any HVAC units on the roof, may require in writing at that the time Lessor
provides its approval that the Lessee (i) agree to remove any such alterations,
improvements, additions or utility installations at the expiration or sooner
termination of the term, and to restore the Premises to their prior condition
and/or (ii) provide the Lessor, at the Lessee's sole cost and expenses, a lien
and completion bond in an amount equal to one (1.0) times the estimated cost of
such improvements to the extent such costs exceed the sum of $100,000, to insure
the Lessor against any liability for mechanics' and materialmen's liens and to
insure completion of work. Notwithstanding anything to the contrary contained
herein, Lessee shall have no obligation to remove or restore at the Expiration
Date or early termination of this Lease any alterations constructed by Lessee in
the Premises that are considered typical office improvements in nature such as
offices, conference rooms and storage rooms.


(b) All alterations, improvements and additions to the Premises shall be
performed by the Lessor's contractor for the Project or other licensed
contractor approved by the Lessor, which approval shall not be unreasonably
withheld, delayed or conditioned. The Lessee shall pay, when due, any claims for
labor or materials furnished to or for the Lessee at or for use in the Premises,
which claims are or may be secured by any mechanics' or materialmen's lien
against the Premises or any interest therein, and the Lessor shall have the
right to post notices of non-responsibility in or on the Premises as provided by
law.


6.4 Surrender. On the last day of the term hereof, or on any sooner termination,
the Lessee shall surrender to the Lessor the Premises and, subject to the
provisions of Paragraph 6.3(a) hereof, all alterations, additions and
improvements thereto, in the same condition as when received or made, ordinary
wear and tear excepted; provided, however, that the Lessee's machinery,
equipment and trade fixtures (including utility installations) which may be
removed without irreparable or material damage to the Premises, shall remain the
property of the Lessee and be removed by the Lessee. The Lessee shall repair any
damage to the Premises occasioned by the removal of the Lessee's furnishings,
machinery, equipment and trade fixtures, which repair shall include the patching
and filing of holes and repair of structural damage. Lessee shall not have any
obligation to restore or remove at the Expiration Date or earlier termination of
this Lease any of the improvements existing in the Premises as of the
Commencement Date.


6.5 Lessor's Rights. If the Lessee fails to perform the Lessee's obligations
under this Article 6, the Lessor may, at its option (but shall not be required
to), and with a five (5) day written notice to the Lessee, perform such
obligations on behalf of the Lessee, and the cost thereof, together with
interest thereon at the rate specified in Paragraph 12.2(a) hereof, shall
immediately become due and payable as additional rent to the Lessor.


7. INSURANCE


Lessee, at its sole cost and expense, shall, commencing on the date Lessee is
given access to the Premises for any purpose, and during the entire Term hereof,
procure, pay for and keep in full force and effect:


7.1 Lessee's Insurance. Lessee shall procure and maintain throughout the Term of
this Lease: (i) a commercial general liability insurance policy, including
insurance against assumed or contractual liability under this Lease, for
liability arising out of Lessee’s operations in, and the use, occupancy or
maintenance of, the Premises and all areas appurtenant thereto, including any
portion of the common areas used by Lessee, to afford protection with respect to
bodily injury, death or property damage (including loss of use) of not less than
One Million Dollars ($1,000,000) each occurrence/Two Million Dollars
($2,000,000) general aggregate, and in the event property of Lessee’s invitees
or customers are kept in or about the Premises, warehouser’s legal liability or
bailee customers insurance for the full value of the property of such invitees
or customers; (ii) an all-risks property and casualty insurance (special form
building and personal property coverage) policy, including theft coverage,
written at replacement cost value with replacement cost endorsements, covering
all of the Lessee’s property; (iii) a worker’s compensation insurance policy
with applicable statutory limits, including a waiver of subrogation in favor of
Lessor, (iv) automobile liability insurance with single limit coverage of at
least $1,000,000 for all owned, leased/hired or non-owned vehicles, (v) an
excess/umbrella liability policy “following form” of not less than Two Million
Dollars ($2,000,000), including


14

--------------------------------------------------------------------------------





a “drop down” feature in case the limits of the primary policy are exhausted,
and (vi) in the event Lessee will generate, handle or store Hazardous Materials
(as defined in Section 5.4 above) at the Premises, pollution legal liability
insurance of not less than One Million Dollars ($1,000,000). All such policies
shall be occurrence based and shall provide primary/ non- contributory coverage
to Lessor (any policy issued to Lessor providing duplicate or similar coverage
shall be deemed excess over Lessee's policies), and shall be procured by Lessee
from responsible insurance companies satisfactory to Lessor that are rated no
less than A-, Class VII, by A.M. Best Company. All commercial general liability,
automobile liability and, if applicable, warehouser’s legal liability or bailee
customers insurance policies shall include an “Additional Insured Endorsement”
and a “Waiver of Subrogation Endorsement” in favor of Lessor, its affiliated
companies, as well as the employees, officers, directors and agents of such
companies and any other designees of Lessor. The limits and types of insurance
maintained by Lessee shall not limit Lessee’s liability under this Lease. Lessor
may also require all contractors performing work at the Premises for Lessee to
provide in addition to the insurance coverages referenced above such other
insurance in amounts and types and with such companies as may be reasonably
requested by Lessor, including, without limitation, construction all
risk/builder’s risks (including loss of revenue) insurance, professional errors
and omissions liability insurance, and insurance covering such contractor’s
equipment and tools. Certificates of insurance in a form reasonably satisfactory
to Lessor, or certified copies of the policies, shall be furnished to Lessor or
Lessor’s designee (e.g. myCOI) in a manner designated by Lessor on or before the
earlier of the Commencement Date or ten (10) days after execution of the Lease,
reflecting the limits and endorsements required herein, and renewal certificates
or certified copies of renewal policies shall be delivered to Lessor or its
designee at least ten (10) days prior to the expiration date of any policy. If
available to Lessee, each policy shall require notice of nonrenewal to Lessor
and shall further provide that it may not be altered or canceled without thirty
(30) days prior notice to Lessor. Notwithstanding the foregoing, Lessee shall
provide notice within thirty (30) days to Lessor if any policy for insurance
that Lessee is required to maintain under this Lease is altered and such
alteration does not comply with the Lease requirements, or is canceled. Lessor
agrees to cooperate with Lessee to the extent reasonably requested by Lessee to
enable Lessee to obtain such insurance. Lessor shall have the right to require
increased limits and/or specific additional coverages if, in Lessor’s reasonable
judgment, either is necessary. If Lessee fails to comply with the foregoing
requirements relating to insurance, Lessor may, following ten (10) days written
notice to Lessee, obtain such insurance and Lessee shall pay to Lessor within
thirty (30) days of receipt of invoice the premium cost thereof.


7.2 Lessor's Rights. If the Lessee fails to procure, maintain and/or pay for at
the times and for the durations specified in this Lease, the insurance required
hereunder, or fails to carry insurance required by any governmental requirement,
the Lessor may (but without obligation to do so), and with twenty-four (24)
hours advance notice to the Lessee, perform such obligations on behalf of the
Lessee, and the cost thereof, together with interest thereon at the rate
specified in Paragraph 12.2(a) hereof, shall immediately become due and payable
as additional rent to the Lessor.


7.3 Lessor's Insurance. Lessor shall, at all times during the Term of this
Lease, insure the Building of which the Premises form a part against loss or
damage to the Building/Center with coverage for perils as set forth under the
“Causes of Loss-Special Form” or equivalent property insurance policy in an
amount equal to the full insurable replacement cost of the Building/Center
(excluding coverage of Lessee’s personal property and any alterations by
Lessee), and such other insurance, including liability and rent loss coverage,
as Lessor may reasonably deem appropriate.


7.4 Indemnification. To the fullest extent permitted by law, the Lessee, except
for Lessor’s or Lessor’s partners, employees, agents, contractors, successors
and assigns gross negligence, willful acts or misconduct, shall defend,
indemnify and hold harmless the Lessor from and against any and all claims
arising from the Lessee's use of the Premises or the conduct of its business or
from any activity, work or thing done, permitted or suffered by the Lessee, its
agents, contractors, employees or invitees in or about the Premises, and shall
further defend, indemnify and hold harmless the Lessor from and against any and
all claims arising from any breach or default in the performance of any
obligation on the Lessee's part to be performed hereunder, or arising from any
act, neglect, fault or omission of the Lessee, or of its agents, employees, or
invitees, and from and against all costs, reasonable attorney's fees, expenses
and liabilities incurred in or about such claim or any action or proceeding
brought thereon. In case any action


15

--------------------------------------------------------------------------------





or proceeding be brought against the Lessor by reason of any such claim, the
Lessee, upon notice from the Lessor, shall defend the same at the Lessee's
expense by counsel reasonably approved in writing by the Lessor.


Except for claims waived in Sections 7.5 and 7.6 below, and except for Lessee’s
or Lessee’s partners, employees, agents, contractors, successors and assigns
negligence, willful acts or misconduct, Lessor shall defend, indemnify and hold
harmless the Lessee from and against any and all claims arising from the acts or
omissions of Lessor, its employees or agents on or about the Premises, and from
and against all costs, attorney's fees, expenses and liabilities incurred in or
about such claim or any action or proceeding brought thereon. In case any action
or proceeding be brought against the Lessee by reason of any such claim, the
Lessor, upon notice from the Lessee, shall defend the same at the Lessor's
expense by counsel reasonably approved in writing by the Lessee.


7.5 Exemption of Lessor from Liability. Except for Lessor’s or Lessor’s
partners, employees, agents, contractors, successors and assigns gross
negligence, willful acts or misconduct, Lessor shall not be liable for injury to
the Lessee's business or any loss of income therefrom or for damage to the
property of the Lessee, the Lessee's employees, invitees, customers or any other
person in or about the Premises, nor shall the Lessor be liable for injury to
the person of the Lessee, the Lessee's employees, agents or contractors, whether
such damage or injury is caused by or results from fire, explosion, falling
plaster, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures, or from any other cause, whether such
damage or injury results from conditions arising upon the Premises or upon other
portions of the Building, or from other sources or places and regardless of
whether the cause of such damage or injury or the means of repairing the same is
inaccessible. The Lessor shall not be liable for incorporeal hereditaments
including interference or obstruction of light, air or view. The Lessor shall
not be liable for any damages arising from any act or neglect of any other
tenant of the Building or the other portions of the Project.


7.6 Release. Notwithstanding any provision to the contrary contained herein,
each party hereto hereby releases any and every claim which arises or may arise
in its favor and against the other party hereto and/or such party's agents,
directors, officers, shareholders, partners, employees and affiliates during the
Lease Term or any extension or renewal thereof for any and all injury, loss or
damage to persons or property (regardless of whether such injury, loss or damage
is the result of or caused by the negligent acts or omissions of the released
party or any strict liability) arising from any cause that (a) would be insured
against under the terms of any property or workers compensation insurance
required to be carried hereunder; or (b) is insured against under the terms of
any property or workers compensation insurance actually carried, regardless of
whether it is required hereunder. This waiver and release is effective
regardless of whether the releasing party actually maintains the insurance
described above in this Section 7 and is not limited to the amount of insurance
actually carried, or to the actual proceeds received after a loss. Each party
shall have its insurance company that issues its property and/or workers
compensation coverage waive any rights of subrogation, and shall have the
insurance company include an endorsement acknowledging this waiver, if
necessary. Lessee assumes all risk of damage of Lessee’s property within the
Property, including any loss or damage caused by water leakage, fire, windstorm,
explosion, theft, act of any other Lessee, or other cause.


8. DAMAGE OR DESTRUCTION


8.1 Partial Damage. If the Premises, or so much of the Building as to cause the
Premises to be uninhabitable, are damaged by any casualty, and the damage
(exclusive of any property or improvements installed by the Lessee in the
Premises) can be repaired within one hundred and fifty (150) days without the
payment of overtime, the Lessor shall, at the Lessor's expense, repair such
damage (exclusive of any property of the Lessee or improvements installed by the
Lessee in the Premises) as soon as practicable within said one hundred and fifty
(150) day period, and this Lease shall continue in full force and effect. If the
Premises, or so much of the Building as to cause the Premises to be
uninhabitable, are damaged by any casualty, and the damage (exclusive of any
property of the Lessee or improvements installed by the Lessee in the Premises)
cannot be repaired within one hundred and fifty (150) days without the payment
of overtime or other premiums, the Lessor or the Lessee may, at either party's
option, either (i) repair such damage as soon as practicable at the Lessor's
expense, in which event this Lease shall continue in full force and effect, or
(ii) give written notice to the other party within thirty (30) days after the
date of the occurrence


16

--------------------------------------------------------------------------------





of such damage of the party's intention to terminate this Lease, in which event
this Lease shall terminate as of the date of the occurrence of such damage.
    
8.2 Damage Near End of Term. If the Premises, or so much of the Building as to
cause the Premises to be uninhabitable, are damaged during the last six (6)
months of the term of this Lease, or any renewal thereof, the Lessor may, at the
Lessor's option, terminate this Lease as of the date of occurrence of such
damage by giving written notice to Lessee of the Lessor's election to do so
within thirty (30) days after the date of occurrence of such damage; provided,
however, that if the term of this Lease has been extended for any reason
whatsoever, the Lessor's right to terminate this Lease shall only apply during
the last six (6) months of the then current term of this Lease.


8.3 Abatement of Rent; Lessee's Remedies.


(a) If Lessor is obligated or elects to repair the Premises as provided above,
the rent payable for the period during which such repair continues shall be
abated, in proportion to the degree to which the Lessee's use of the Premises is
impaired. Except for such abatement, if any, Lessee shall have no claim against
Lessor for any damage suffered by reason of any such damage, destruction, repair
or restoration. In the event Lessor exercises its rights to continue the Lease
as provided in Section 8.1 above, and less than one hundred percent (100%) of
the Premises is usable by Lessee, the rent will continue to be abated to the
extent not repaired until the entire Premises is restored.


(b) If Lessor is obligated or elects to repair the Premises as provided above,
but does not commence such repair within ninety (90) days after such obligation
shall occur, subject to any extension or up to another ninety (90) days for
delays beyond the reasonable control of Lessor, Lessee may, at Lessee's option,
terminate this Lease by giving Lessor written notice of Lessee's election to do
so at any time prior to the commencement of such repair or restoration, in which
event this Lease shall terminate as of the date of such destruction.


8.4 Insurance Proceeds Upon Termination. If this Lease is terminated pursuant to
any right given the Lessee or the Lessor to do so under this Article 8, all
insurance proceeds payable under Article 7 with respect to the damage giving
rise to such right of termination shall be paid to the Lessor and any
encumbrances of the Premises, as their interests may appear.


8.5 Restoration. The Lessor's obligation to restore shall not include the
restoration or replacement of the Lessee's furnishings, machinery, equipment,
trade fixtures or other personal property or any improvements or alterations
made by the Lessee to the Premises.


Notwithstanding anything to the contrary contained in this Section 8, in the
event that the repairs are not completed by Lessor and the Premises are not
delivered to Lessee in the same condition as the condition of the Premises prior
to the date of the casualty or damage within one hundred and eighty (180) days
following the date of the casualty or damage, Lessee, at Lessee’s sole option,
shall have the right to terminate this Lease by providing written notice to
Lessor in which event this Lease shall terminate as of the date set forth in
such notice.


9. PERSONAL PROPERTY TAXES


The Lessee shall pay prior to delinquency all taxes assessed against, levied
upon or attributable to its furnishings, machinery, equipment, trade fixtures or
other personal property contained in the Premises or elsewhere and, if required,
all improvements to the Premises made by Lessee after the Commencement Date,
provided, however, that nothing contained herein shall require the Lessor to
insure the accuracy of any segregation of the same for purposes of Section
3.4(b) hereof. When practicable, and if required in writing by Lessor, the
Lessee shall cause said furnishings, machinery, equipment, trade fixtures and
all other personal property to be assessed and billed separately from the real
property of the Lessor.


10. UTILITIES AND SERVICES




17

--------------------------------------------------------------------------------





Subject to the terms and conditions of this Lease including any Force Majeure
events as described in Section 17.27 below, and the obligations of Lessee as set
forth hereinbelow, and as part of the Building Operating Expenses, Lessor shall
furnish or cause to be furnished to the Premises the following utilities and
services:


(a) Lessor shall make the elevator of the Building available for Lessee's
non-exclusive use, twenty- four (24) hours per day, subject to shut downs for
maintenance, inspection and matters reasonably outside Lessor’s control.


(b) Lessor, as part of the Building Operating Expenses, shall furnish HVAC
service to the Premises for the comfortable and normal occupancy of the
Premises, consistent with similar office buildings in Goleta, twenty-four (24)
hours per day and Lessee shall have control over the second floor thermostats.
The electrical service for the HVAC system servicing the Premises is separately
metered and Lessee shall pay for such consumption of electricity based on the
readings from such separate meter or sub-meter without any mark-up (except for
the property management fee) or profit by the Lessor.


(c) Lessor shall furnish to the Premises twenty-four (24) hours per day,
electrical service for office space and to support Lessee’s plan and layout set
forth in Exhibit A attached hereto. Said electrical service shall be for power
(plugs) and lighting servicing the entire Premises and is separately metered and
Lessee shall pay for such consumption of electricity based on the readings from
such separate meter or sub-meter without any mark-up (except for the property
management fee) or profit by the Lessor. Lessor shall also furnish water to the
Premises twenty-four (24) hours per day for drinking and lavatory purposes in
any sinks and restrooms installed in the Premises as part of Lessor’s Work (as
defined below), and in any restrooms in the Common Aras of the Building, in such
commercially reasonable quantities as required in Lessor's judgment for the
comfortable and normal use of the Premises.


(d) Lessor shall furnish janitorial services to the Common Areas including the
restrooms five (5) days per week (excluding nationally or state recognized
Holidays). Lessor shall provide exterior window cleaning which shall be done
only by Lessor, at such time and frequency as determined by Lessor at Lessor's
reasonable discretion provided that such exterior windows are maintained clean
and consistent with other similar office buildings in the Goleta area.


(e) Lessor may provide security service or protection at the Building and/or the
Project as part of the Building Operating Expenses, in any manner deemed
reasonable by Lessor at Lessor’s sole discretion, from the Commencement Date
throughout the Term.


The costs of all Building and Project services set forth above shall be included
in the Building or Common Area Operating Expenses and all charges with respect
to utilities shall be included only once in the Utilities Expenses, Building
Operating Expenses or Common Area Operating Expenses as applicable.


Commencing on the first day of the Early Occupancy Period, Lessee shall pay for
all water, gas, heat, light, power, janitorial services and other utilities and
services supplied to the Premises (collectively and referred to as the
“utilities”, “Utilities”, or “Utility Expenses”), together with any taxes
thereon in connection with the Initial Premises. Lessor and Lessee acknowledge
that the Utilities are not separately metered as of the date of this Lease and
such services shall be charged to the Lessee, and the Lessee shall pay a pro
rata proportion, as part of operating expenses or Utility Expenses, based on
leasable area of the applicable Premises. Lessor and Lessee acknowledge that as
of the date of this Lease, Lessee’s share of Utility Expenses for the first
month of the Term in connection with the Initial Premises is set forth in
Section 4 of the Basic Lease Provisions. Commencing on the first day of the
Early Occupancy Period, Lessee shall pay $2,835.94 ($0.17/sf) monthly for its
estimated share of utility expenses in connection with the Initial Premises.
Commencing January 1, 2019 and provided that Lessor has delivered possession of
the Expansion Premises as required herein, Lessee shall pay monthly for its then
estimated share of utility expenses on the full expanded Premises. Lessor shall
not be liable in damages or otherwise unless due to the Lessor's gross
negligence for any failure or interruption of any utility services being
furnished to the building and no such failure or interruption shall entitle the
Lessee to terminate this Lease. In no event shall the Lessor be liable for any
such failure or interruption caused by the exercise of governmental authority,
strikes, riots, acts of God, war, adverse weather conditions, fire, flood or
casualties or acts of third parties beyond the Lessor's control. The operation
and control of utilities, air conditioning and any other energy system is
subject to compliance with any government authority governing the


18

--------------------------------------------------------------------------------





regulation and use of energy systems within the commercial office or industrial
building structure. The Lessee shall not subject any of the mechanical,
electrical, plumbing, sewer or other utility or service systems or equipment to
exercise or use which causes damage to said systems or equipment. Any such
damages to equipment caused by the Lessee overloading such equipment shall be
rectified by the Lessee, or may, at the Lessor's option, be rectified by the
Lessor, at the Lessee's sole cost and expense. Notwithstanding anything to the
contrary contained herein, Lessee and Lessor hereby acknowledge that the
electrical servicing the Premises for HVAC, lighting and power (plugs) is
separately metered or sub-metered and Lessee shall pay for such service as set
forth above. In addition, as part of Lessee’s share of Utility Expenses, Lessee
shall pay for its proportionate share of the electrical costs for the Common
Areas which shall be reasonably and equitably calculated by Lessor.
Additionally, Lessee shall pay 100% of any electrical cost associated with
Lessee’s charging stations. Notwithstanding anything to the contrary herein,
Lessor shall adjust the amount of the monthly estimated share of Utility
Expenses annually based on the actual costs of the previous year’s Utility
Expenses, pursuant to the terms set forth in this Lease.


Notwithstanding anything to the contrary contained in this Lease, if any utility
service to the Premises is interrupted for any period greater than seven (7)
consecutive days due solely to Lessor’s gross negligence or willful misconduct,
and such interruption or failure prevents Lessee’s use of the Premises for the
purposes allowed by this Lease, then as liquidated damages for such interruption
or failure, Base Rent and Additional Rent payable hereunder, or a portion
thereof in the proportion that the rentable square feet of the portion of the
Premises that Lessee is prevented from using, and does not use, bears to the
total rentable square feet of the Premises, shall be abated for each day after
such seven (7) day period that such interruption or failure continues. If
Lessee’s right to abatement occurs because of a damage or destruction pursuant
to Section 8 in this Lease or an event of eminent domain pursuant to Section 13
in this Lease, then this paragraph shall not be applicable and such abatement
rights shall be governed by Section 8 and Section 13 respectively, and not this
Section 10.


11. ASSIGNMENT AND SUBLETTING


11.1 Lessee shall not voluntarily or by operation of law sublet, assign,
transfer, mortgage or otherwise encumber, or grant concessions, licenses or
franchises with respect to all or any part of Lessee's interest in this Lease or
the Premises without the prior written consent of Lessor, which shall not be
unreasonably withheld, delayed or conditioned. If Lessee desires at any time to
assign this Lease or to sublet the Premises or any portion thereof, it shall
first notify Lessor of its desire to do so and shall submit in writing to Lessor
(i) the name of the proposed sublessee or assignee; (ii) the nature of the
proposed sublessee's or assignee's business to be carried on in the Premises;
(iii) the terms and provisions of the proposed sublease or assignment; (v) such
reasonable financial information as the Lessor may request concerning the
proposed sublessee or assignee, including, but not limited to, a balance sheet
as of a date within ninety (90)days of the request for Lessor's consent,
statements of income or profit and loss for the two (2) year period preceding
the request for Lessor's consent or for the available period, and a written
statement in reasonable details as to the business experience of the proposed
sublessee or assignee during the five (5) years preceding the request for the
Lessor's consent or for the available period; and (vi) the name and address of
sublessee's or assignee's present or previous landlord, if available. Any
sublease, license, concession, franchise or other permission to use the Premises
shall be expressly subject and subordinate to all applicable terms and
conditions of this Lease. Any purported or attempted assignment, transfer,
mortgage, encumbrance, subletting, license, concession, franchise or other
permission to use the Premises contrary to the provisions of this paragraph
shall be void.


11.2 Notwithstanding anything to the contrary contained herein, the use by, nor
the subletting or assignment to, (i) a parent or subsidiary of Lessee; (ii) any
person or entity which controls, is controlled by or under common control with
Lessee; (iii) any entity which purchases all or substantially all of the assets
or stock of Lessee, (iv) any entity into which Lessee is merged or consolidated;
(v) any entity which results from the merger or consolidation of entities which
control, are controlled by or under common control with Lessee; (vi) any
subsidiary, any subsidiary of such subsidiary or an affiliate of Lessee
(collectively “Affiliate”) of all or a portion of the Premises, or the Lease
shall not be deemed an assignment, sublease or transfer under the Lease, and
shall not require Lessor’s consent, but Lessee shall notify Lessor in writing of
such sublease or assignment to an Affiliate; and shall not relieve Lessee from
primary liability and its obligations under the Lease.




19

--------------------------------------------------------------------------------





11.3 No subletting, assignment, license, concession, franchise or other
permission to use the Premises shall relieve the Lessee of its obligations to
pay the rent or to perform all of the other obligations to be performed by the
Lessee hereunder. The acceptance of rent by the Lessor from any other person
shall not be deemed to be a waiver by the Lessor of any provisions of this
Lease.


11.4 At any time within ten (10) days after the Lessor's receipt of the
information specified in Section 11.1 above, the Lessor may by written notice to
the Lessee elect (a) to sublease the Premises or the portion thereof so proposed
to be subleased by the Lessee, or to take an assignment of the Lessee's
leasehold estate hereunder, upon the same terms as those offered to the proposed
sublessee or assignee, as the case may be; or (b) to terminate this Lease as to
the portion (including all) of the Premises so proposed to be subleased or
assigned, with a proportionate abatement in the rent payable hereunder; (c)
disapprove such assignment or subletting, (d) provide its written consent to
Lessee of such proposed sublease or assignment. If the Lessor does not act
within twenty (20) days, such failure to act is deemed an approval of such
request for assignment or subletting.


11.5 Each assignee or transferee, other than Lessor, shall assume all
obligations of Lessee under this Lease and shall be and remain liable jointly
and severally with Lessee for the payment of the rent, and for the due
performance of all the terms, covenants, conditions and agreements to be
performed by the Lessee hereunder; provided, however, that a transferee other
than an assignee shall be liable to the Lessor for rent only in the amount set
forth in the assignment or transfer. No assignment shall be binding on the
Lessor unless such assignee or Lessee shall deliver to the Lessor a counterpart
of such assignment and an instrument in recordable form which contains a
covenant of assumption by such assignee satisfactory in substance and form to
the Lessor, consistent with the requirements of this Section 11.5.


11.6 Consent by Lessor to any subletting or assignment (except to an Affiliate)
shall be conditioned upon payment by Lessee to Lessor of fifty percent (50%) of
all "Transfer Consideration" (as hereafter defined) received or to be received,
directly or indirectly, by the Lessee on account of such assignment or
subletting. Transfer Consideration shall be paid to the Lessor within 30 days
following the date that Lessee receives the same. Failure to pay the Lessor the
Transfer Consideration, or any portion or installment thereof, shall be deemed a
default under this Lease, entitling the Lessor to exercise all remedies
available to it under law including, but not limited to, those specified in
Article 12 of this Lease. "Transfer Consideration" shall only mean a) in the
case of a subletting, any consideration paid or given, directly or indirectly,
by the sublessee to the Lessee pursuant to the sublease for the use of the
Premises, or any portion thereof, over and above the rent and any additional
rent, however denominated, in this Lease, payable by the Lessee to the Lessor
for the use of the Premises (or portion thereof), prorating as appropriate the
amount payable by the Lessee to the Lessor under this Lease, if less than all of
the Premises is sublet, net of broker's fees and commissions, and (b) in the
case of an assignment only, any consideration paid or given, directly or
indirectly, by the sublessee or assignee to the Lessee in exchange for entering
into the sublease or assignment, but shall not include reimbursement for any
security deposit, reimbursement of any improvements, fixtures or furnishings
installed in the Premises by the Lessee or any payment for personal property of
the Lessee not in excess of the Lessee's book value thereof net of broker's fees
and commissions. As used herein, Transfer Consideration shall include
consideration in any form, including, but not limited to, money, property,
assumption of liabilities other than those arising under this Lease, discounts,
services, credits or any other item or thing of value; less any fees or monies
incurred by Lessee for broker fees or commissions, marketing fees, free rent,
legal fees, and tenant improvements, prorated over the sublease term (the
“Transfer Consideration Deductions”). The Lessor shall be entitled to be paid in
cash in an amount equivalent to the aggregate of the cash portion of the
Transfer Consideration and the value of any non-cash portion of the Transfer
Consideration within 30 days following the Lessee’s receipt of said Transfer
Consideration. If any Transfer Consideration is to be paid or given in
installments, the Lessee shall pay each such installment to Lessor within 30
days following the Lessee’s receipt of said Transfer Consideration.
Notwithstanding the foregoing, Transfer Consideration shall not include the
proceeds from the sales of stock by the Lessee or its shareholders, and the
Lessor and the Lessee agree that this provision is only intended to apply to any
profit realized by the Lessee from the increased rental value of the office
space which constitutes the Premises, and not from any profit realized in any
kind of sale or merger or stock or debt offering, or any similar corporate
transaction by the Lessee.




20

--------------------------------------------------------------------------------





11.7 The Lessee shall reimburse the Lessor for the Lessor's reasonable costs and
attorneys' fees incurred in conjunction with the processing and documentation of
any assignment, subletting, transfer, change of ownership or hypothecation of
this Lease or the Lessee's interest in the Premises not to exceed $2,500 per
each request made by Lessee.


12. DEFAULTS; REMEDIES


12.1 Default by Lessee. The occurrence of any one or more of the following
events shall constitute a default of this Lease by the Lessee:


(a) The vacating or abandonment of the Premises by the Lessee combined with the
failure to pay rent;


(b) The failure of the Lessee to make any payment of rent or any other payment
required to be made by the Lessee hereunder, as and when due, where such failure
shall continue for a period of three (3) days after written notice thereof from
the Lessor to the Lessee; provided, however, that any such notice shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161;


(c) The failure by the Lessee to observe or perform any of the covenants,
conditions or provisions of this Lease (or the covenants, conditions and
restrictions governing the Project) to be observed or performed by the Lessee,
other than described in Paragraph 12.1(b) hereof, where such failure shall
continue for a period of thirty (30) days after written notice thereof from the
Lessor to the Lessee; provided, however, that any such notice shall be in lieu
of, and not in addition to, any notice required under California Code of Civil
Procedure Section 1161; provided, further, that if the nature of the Lessee's
default is such that more than thirty (30) days are reasonably required for its
cure, then the Lessee shall not be deemed to be in default if the Lessee
commences such cure within said thirty (30) day period and thereafter diligently
prosecutes such cure to completion; or


(d) The making by the Lessee of any general assignment or general arrangement
for the benefit of creditors; the filing by or against the Lessee of a petition
to have the Lessee adjudged a bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy(unless, in the case of a
petition filed against the Lessee, the same is dismissed within sixty (60)
days); the appointment of a trustee or receiver to take possession of
substantially all of the Lessee's assets located at the Premises, or of the
Lessee's interest in this Lease, where possession is not restored to the Lessee
within thirty (30) days; or the attachment, execution or other judicial seizure
of substantially all of the Lessee's assets located at the Premises or of the
Lessee's interest in this Lease, where such seizure is not discharged within
thirty (30) days.


12.2 Remedies for Default by Lessee. In the event of any such default, Lessor
may at any time thereafter, upon notice and demand and without limiting Lessor
in the exercise of any other right or remedy which Lessor may have by reason of
such default or breach:


(a) Terminate Lessee's right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor. In such event, Lessor shall be entitled to
recover from Lessee:


(1) The worth at the time of award of the unpaid rent which has been earned at
the time of termination;


(2) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided;




21

--------------------------------------------------------------------------------





(3) The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that the Lessee proves could be reasonably avoided; and


(4) Any other amount necessary to compensate the Lessor for all the detriment
proximately caused by the Lessee's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to: the cost of recovering possession of
the Premises, expenses of releasing including necessary renovation and
alteration of the Premises, reasonable attorneys' fees and any other reasonable
cost. The "worth at the time of award" of the amounts referred to in
subparagraphs (1) and (2) above shall be computed by allowing interest at two
(2) percentage points above the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award. The "worth at the time of award" of the
amount referred to in subparagraph (3) above shall be computed by discounting
such amount at three (3) percentage points above such discount rate.


(b) Suspend or discontinue the services specified in Article 10 above, or any
thereof, during the continuance of any such default and any such suspension or
discontinuance shall not be deemed or construed to be an eviction or ejection of
the Lessee.


(c) Require the Lessee to make payment of all rental obligations in cash or by
certified cashier's check.


(d) Pursue any other remedy now or hereafter available to the Lessor under the
laws or judicial decisions of the State of California, including, but not
limited to, the remedy provided in California Civil Code Section 1951.4 to
continue this Lease in effect.


(e) The Lessor, in addition to the rights hereinbefore given in the case of the
Lessee's breach or default, may pursue any other remedy available to the Lessor
at law or in equity.


12.3 Default by Lessor. The Lessor shall not be in default of any of the
obligations of the Lessor under the Lease, unless the Lessor fails to perform
such obligations within a reasonable time, but in no event more than thirty (30)
days after written notice by the Lessee to the Lessor specifying wherein the
Lessor has failed to perform such obligations; provided, however, that if the
nature of the Lessor's default is such that more than thirty (30) days are
required for its cure, the Lessor shall not be in default if the Lessor
commences such cure within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In the event of any such default by the
Lessor, the Lessee may pursue any remedy now or hereafter available to the
Lessee under the laws of judicial decisions of the State of California, except
that the Lessee shall not have the right to terminate this Lease except as
expressly provided herein nor to set off against any payments due under this
Lease. The Lessee waives any right to deduct the expenses of repairs done by the
Lessee on the Lessor’s behalf from the rent and waives, except as herein
provided, any of the Lessor’s obligations for tenantability of the Building or
the Premises.


In the case of an emergency, or if Lessor has not completed a repair or
maintenance that is required under the Lease within 30 days following Lessee’s
notice to Lessor (except that such 30 days shall be extended on day for day
basis due to Force Majeure), that prevents Lessee’s occupancy or use of the
Premises or parking area, Lessee may make or complete any such Lessor
responsible repair or maintenance and submit the invoice for same to Lessor for
reimbursement to Lessee of Lessee’s reasonable actual costs incurred with such
repair or maintenance, and said reimbursement shall be paid to Lessee within 30
days following Lessor’s receipt of Lessee’s invoice accompanied by receipts or
other evidence of such costs, proof of payment thereof and lien waivers from any
contractors and/or materialmen.


12.4 Late Charges. Lessee acknowledges that the late payment by Lessee to Lessor
of rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges and late charges which may be imposed on Lessor by the
terms of any mortgage or trust deed covering the Premises. Accordingly, if any
installment of rent or any other sum due from Lessee shall not be received by
Lessor, or Lessor's


22

--------------------------------------------------------------------------------





designee, within ten (10) days after the same is due, Lessee shall pay to the
Lessor a late charge equal to five percent (5%) of such overdue amount, monthly,
until such overdue amount is paid. Lessee acknowledges that such late charge
represents a fair and reasonable estimate of the cost that Lessor will incur by
reason of a late payment by Lessee. Acceptance of such late charge by Lessor
shall in no event constitute a waiver of Lessee's default with respect to such
overdue amounts nor prevent Lessor from exercising any of the other rights and
remedies granted hereunder.


13. CONDEMNATION OR RESTRICTION ON USE


13.1 Eminent Domain. If the whole of the Premises, or so much thereof as to
render the balance unusable by the Lessee, shall be taken under power of eminent
domain, this Lease shall automatically terminate as of the date of such
condemnation, or as of the date possession is taken by the condemning authority,
whichever is earlier. No award for any partial or entire taking shall be
apportioned, and the Lessee hereby assigns to the Lessor any award which may be
made in such taking or condemnation, together with any and all rights of the
Lessee now or hereafter arising in or to the same or any part thereof; provided,
however, that nothing contained herein shall be deemed to give the Lessorany
interest in or to require the Lessee to assign to the Lessor any award made to
the Lessee for its relocation expenses, the taking of personal property and
fixtures belonging to the Lessee, the interruption of or damage to the Lessee's
business and/or for the Lessee's unamortized cost of leasehold improvements. The
unamortized portion of the Lessee's expenditures for improving the Premises
shall be determined by multiplying such expenditures by a fraction, the
numerator of which shall be the number of years of the term of this Lease which
shall not have expired at the time of such appropriation or taking and the
denominator of which shall be the number of years of the term of this Lease
which shall not have expired at the time of improving the Premises. In no event
shall options to renew or extend be taken into consideration in determining the
payment to be made to the Lessee. The Lessee's right to receive compensation or
damages for its fixtures and personal property shall not be affected in any
manner thereby.


13.2 Abatement of Rent. In the event of a partial taking which does not result
in a termination of this Lease, rent shall be abated in proportion to that part
of the Premises so made unusable by the Lessee.


13.3 Temporary Taking. No temporary taking of the Premises and/or of the
Lessee's rights therein or under this Lease that are less than 180 days shall
terminate this Lease or give the Lessee any right to any abatement of rent
hereunder; and any award made to the Lessee by reason of any such temporary
taking shall belong entirely to the Lessee and the Lessor shall not be entitled
to share therein. Any temporary taking of the Premises and/or of the Lessee's
rights therein or under this Lease that are longer than 180 days shall terminate
this Lease or give the Lessee a right to an abatement of rent hereunder.


13.4 Voluntary Sale as Taking. A voluntary sale by the Lessor to any public body
or agency having the power of eminent domain, under threat of condemnation while
condemnation proceedings are pending, shall be deemed to be a taking under the
power of eminent domain for the purpose of this Article 13.


14. BROKERS


Lessee and Lessor represent and warrant that the parties have neither incurred
nor are aware of any other brokers (except for the Brokers set forth in Section
7 of the Basic Lease Provisions) and/or broker's, finder's, or similar fee in
connection with the origin, negotiation, execution or performance of this Lease
and agree to indemnify and hold harmless the other party from any loss,
liability, damage, cost or expense incurred by reason of a breach of this
representation. Lessor shall pay all the fees and commission to the Brokers in
connection with this Lease pursuant to a separate agreement between Lessor and
Lessor’s Broker.


15. LESSOR'S LIABILITY


15.1 The term "Lessor" as used herein shall mean only the owner or owners at the
time in question of the fee title or a Lessee's interest in a ground lease of
the Building. In the event of any transfer of such title or interest, the Lessor
herein named (and in case of any subsequent transfers, the then grantor) shall
be relieved from, and after the date of such transfers of all liability for the
Lessor's obligations thereafter to be


23

--------------------------------------------------------------------------------





performed; provided, however, that any funds in the hands of the Lessor or the
then grantor at the time of such transfer (including the Security Deposit and
the Letter of Credit) in which the Lessee has an interest shall be delivered to
the grantee. The obligations contained in this Leaseto be performed by the
Lessor shall, subject as aforesaid, be binding on the Lessor's successors and
assigns only during their respective periods of ownership.


15.2 The initial Lessor hereunder is a joint venture operating as a California
partnership. In consideration of the benefits accruing hereunder, the Lessee,
its successors and assigns, agree that, in the event of any actual or alleged
failure, breach or default hereunder by the initial Lessor:


(a) The sole and exclusive remedy shall be against the assets of the joint
venture;


(b) No joint venturer shall be sued or named a party in any suit or action
(except as may be necessary to secure jurisdiction of the joint venture);


(c) No service of process shall be made against any joint venturer (except as
may be necessary to secure jurisdiction of the joint venture); service of
process;


(d) No joint venturer shall be required to answer or otherwise plead to any


(e) No judgment will be taken against any joint venturer;


(f) Any judgment taken against any joint venturer may be vacated and set aside
at any time nunc pro tunc; venturer; and


(g) No writ of execution will ever be levied against the assets of any joint


(h) These covenants and agreements are enforceable by the Lessor and also by any
joint venturer thereof.


16. PARKING


During the term of this Lease, the Lessee shall have the right in common (except
for Lessee’s 6 reserved parking spaces which shall be Lessee or Lessee’s
visitors exclusive use) with other tenants of the Building (if any), to use the
parking area available to tenants of the Building. The Lessee's use of such
parking facilities or that of its invitees shall be limited to a maximum of the
number of parking spaces shown in Item 8 of the Basic Lease Provisions (but such
space will not be separately identified and the Lessor shall have no obligation
to monitor the use of such parking facility except as set forth in this Lease
and except for the 6 reserved parking spaces which shall be marked with Lessee’s
name), and shall be subject to such rules and regulations as may be established,
from time to time, by the Lessor for the effective use of such parking
facilities. Such rules and regulations may include, but shall not be limited to,
designation of specific areas for use by invitees of the Lessee and the Lessor;
hours during which parking shall be available for use; parking attendants; a
parking validation or other control system to prevent parking abuse; and such
other matters affecting the parking operation to the end that said facilities
shall be utilized to maximum efficiency and in the best interest of the Lessor,
the Lessee and their respective invitees. The Lessor may temporarily close any
part of the Common Area for such periods of time as may be necessary to prevent
the public from obtaining prescriptive rights or to make repair or alterations
subject to the terms in this Lease. The Lessor shall not have any express or
implied obligation to enforce or police the parking lot usage except as
otherwise set forth in the Lease. The Lessee's right to use any area for parking
purposes shall be subject to restrictions or other limitations resulting from
any laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force, and no such event
shall in any way affect this Lease, abate rent, relieve the Lessee of any
liabilities or obligations under this Lease, or give rise to any claim
whatsoever against the Lessor; specifically, the Lessee's right to use any area
for parking purposes shall be subject to any preferential parking program for
participants in any ridesharing program established by the Lessor, except as
otherwise set forth in this Lease, and provided any such programs do not
diminish Lessee’s parking spaces and rights under the Lease. If the Lessor
reasonably determines


24

--------------------------------------------------------------------------------





that the Lessee is regularly using in excess of the number of parking spaces
specified in Item 8 of the Basic Lease Provisions, the Lessor may, in addition
to any other remedy, impose a reasonable charge for such excess usage, payable
by the Lessee within 20 days following Lessee’s receipt of Lessor’s written
notice and invoice; provided however that if Lessee ceases any such excess usage
within 2 days following Lessor’s written notice, no payment shall be due by
Lessee.


17. GENERAL PROVISIONS


17.1 Estoppel Certificate


(a) The Lessee shall at any time, and from time to time, upon not less than ten
(10) business days' prior written notice from the Lessor, execute, acknowledge
and deliver to the Lessor a statement in writing (i) certifying that this Lease
is unmodified and in full force and effect (or, if modified, stating the nature
of such modification and certifying that this Lease, as so modified, is in full
force and effect) and the date to which the rent and other charges are paid in
advance, if any, and (ii) acknowledging that there are no, to the Lessee's
actual knowledge, uncured defaults on the part of the Lessor hereunder, or
specifying such defaults if any are claimed. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises.


(b) The Lessee's failure to deliver such statement within such time shall be
conclusive upon the Lessee that (i) this Lease is in full force and effect
without modification except as may be represented by the Lessor, (ii) there are
no uncured defaults in the Lessor's performance, and (iii) not more than one (1)
month's rent has been paid in advance.


(c) If the Lessor desires to finance or refinance the Premises, or any part
thereof, the Lessee shall deliver to any lender designated by the Lessor such
financial statements of the Lessee as may be reasonably required by such lender,
prepared by Lessee in its customary course of business, and in no event more
than twice per each calendar year. All such financial statements shall be
received by the Lessor in confidence and shall be used only for the purposes
herein set forth, and shall be delivered to Lessor subject to Lessor and Lessee
first executing a mutually agreed and commercially reasonable non-disclosure
agreement.


17.2 Severability. The invalidity of any provision of this Lease as determined
by a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.


17.3 Time of Essence. Time is of the essence in the performance of all terms and
conditions of this Lease in which time is an element.


17.4 Captions. Article and paragraph captions have been inserted solely as a
matter of convenience and such captions in no way define or limit the scope or
intent of any provision of this Lease.


17.5 Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed to be delivered and received (a) when personally
delivered, or (b) on the second business day after the date on which deposited
in the United States mails, certified or registered mail, postage prepaid,
return receipt requested, addressed to the Lessor and the Lessee respectively at
the addresses set forth below their signatures to the Basic Lease Provisions, or
to such other or additional persons or at such other addresses as may, from time
to time, be designated in writing by the Lessor or the Lessee by notice pursuant
hereto.


17.6 Waivers. No waiver of any provision hereof shall be deemed a waiver of any
other provision hereof. Consent to or approval of any act by one of the parties
hereto shall not be deemed to render unnecessary the obtaining of such party's
consent to or approval of any subsequent act. The acceptance of rent hereunder
by the Lessor shall not be a waiver of any preceding breach by the Lessee of any
provision hereof, other than the failure of the Lessee to pay the particular
rent so accepted, regardless of the Lessor's knowledge of such preceding breach
at the time of acceptance of such rent.




25

--------------------------------------------------------------------------------





17.7 Holding Over. If the Lessee holds over after the expiration or earlier
termination of the term hereof without the express written consent of the
Lessor, the Lessee shall become a tenant at sufferance only at One Hundred and
Twenty-Five Percent (125%) of the monthly rent for the Premises then in effect
for the Premises, in effect upon the date of such expiration or earlier
termination (subject to adjustment as provided in Article 3 hereof and prorated
on a daily basis), and otherwise upon the terms, covenants and conditions herein
specified, so far as applicable. Acceptance by the Lessor of rent after such
expiration or earlier termination shall not constitute a consent to a holdover
hereunder or result in a renewal. The foregoing provisions of this paragraph are
in addition to and do not affect the Lessor's right of re-entry or any other
rights of the Lessor hereunder or as otherwise provided by law.


17.8 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.


17.9 Inurement. Subject to any provisions hereof restricting assignment or
subletting by the Lessee and subject to the provisions of Article 15 hereof, the
terms and conditions contained in this Lease shall bind the parties, their
personal representatives, successors and assigns.


17.10 Choice of Law. This Lease shall be governed by the laws of the State of
California.


17.11 Subordination. This Lease shall, at the Lessor's option, be either
superior or subordinate to mortgages or deeds of trust on the Premises, whether
now existing or hereinafter created and subject to receipt by the Lessee of a
non-disturbance agreement from such lender(s). The Lessee shall, within 10
business days following written demand by the Lessor, execute such commercially
reasonable instruments as may be required, from time to time, to subordinate the
rights and interest of the Lessee under this Lease to the lien of any mortgage
or deed of trust on the Building; provided however that such instruments shall
be subject to Lessor’s Conditions. No such instruments shall waive any rights of
Lessee, or increase any of Lessee’s obligations, under this Lease.
Notwithstanding any such subordination, so long as the Lessee is not in default
hereunder, this Lease shall not be terminated or the Lessee's quiet enjoyment of
the Premises disturbed in the event such mortgage or deed of trust is
foreclosed. In the event of such foreclosure, the Lessee shall thereupon become
a Lessee of, and attorn to, the successor in interest to the Lessor on the same
terms and conditions as are contained in this Lease.


Notwithstanding the foregoing, Lessor shall provide Lessee with a
Non-Disturbance and Subordination agreement in a commercially reasonable form
from any future mortgages, ground lessors or other financing entities as a
condition precedent to any future subordination of the Lease.


Lessor agrees that all of Lessee’s machinery, equipment, inventory, or other
personal property (“Lessee’s Property”) which may be located on the Premises
shall remain the personal property of the Lessee and shall not become a fixture
or part of the realty notwithstanding anything to the contrary set forth in the
Lease or that may be implied by law from the mode of attachment, installation or
otherwise. Lessor further agrees that any lien or security interest Lessor may
claim against any of Lessee’s Property is subordinated to any lien or security
interest now or subsequently held by Lender in any of such property. Upon
request, Lessor agrees to execute a commercially reasonable subordination
agreement and/or lien waiver form in favor of Lessee's lender.


17.12 Attorneys' Fees. If any action at law or equity, including an action for
declaratory relief, is brought to enforce the provisions of this Lease, the
prevailing party shall be entitled to recover actual attorneys' fees incurred in
bringing such action and/or enforcing any judgment granted therein, all of which
shall be deemed to have accrued upon the commencement of the action and shall be
paid whether or not such action is prosecuted to judgment. The attorneys' fees
to be awarded the prevailing party may be determined by the court in the same
action or in a separate action brought for that purpose. Any judgment or order
entered in such action shall contain a specific provision providing for the
recovery of actual attorneys' fees and costs incurred in enforcing such
judgment. The award of attorneys' fees shall not be computed in accordance with
any court schedule, but shall be made so as to fully reimburse the prevailing
party for all reasonable attorneys' fees, paralegal fees, costs and expenses
actually incurred in good faith, regardless of the size of the judgment, it
being the intention of the parties to fully compensate the prevailing party for
all reasonable attorneys' fees, paralegal fees, costs and expenses paid or
incurred in good faith. For purposes


26

--------------------------------------------------------------------------------





of this section, attorneys' fees shall include, without limitation, attorneys'
fees, paralegal fees, costs and expenses incurred in relation to any of the
following: post-judgment motions; contempt proceedings, garnishment, levy and
debtor or third party examinations; discovery; and bankruptcy litigation.
    
17.13 Lessor's Access. The Lessor and the Lessor's agents shall have the right
to enter the Premises at reasonable times subject to 24 hours prior notice to
Lessee (except in the event of emergency) for the purpose of inspecting the
same, showing the same to prospective purchasers, lessees (only during the last
12 months of the Term or any extension thereof), or lenders, and subject to
reasonable prior written notice to and coordination with Lessee, except in the
event of emergency, making such alterations, repairs, improvements or additions
to the Premises or to the Building as the Lessor may deem reasonably necessary
or desirable. The Lessor may at any time place on or about the Building any
ordinary "For Sale" signs and the Lessor may, at any time during the last one
hundred eighty (180) days of the term hereof (or during any period in which the
Lessee is in default under this Lease), place on or about the Building any
ordinary "For Sale", "For Lease" or similar signs, all without rebate of rent or
liability to the Lessee.


17.14 Corporate Authority. If the Lessee is a corporation, the Lessee shall, at
the Lessor's request, require that each individual executing this Lease on
behalf of said corporation represent and warrant that he is duly authorized to
execute and deliver this Lease on behalf of said corporation inaccordance with a
duly adopted resolution of the Board of Directors of said corporation or in
accordance with the Bylaws of said corporation, and that this Lease is binding
upon said corporation in accordance with its terms. The Lessee shall also, at
the Lessor's written request, within thirty (30) days after execution of this
Lease, deliver to the Lessor a certified copy of a resolution of the Board of
Directors of said corporation authorizing or ratifying the execution of this
Lease.


17.15 Surrender or Cancellation. The voluntary or other surrender of this Lease
by the Lessee, or a mutual cancellation thereof, shall not work a merger, and
shall terminate all or any existing subleases, unless the Lessor elects to treat
such surrender or cancellation as an assignment to the Lessor of any or all of
such subleases.


17.16 Entire Agreement. This Lease, the exhibits hereto which by this reference
are incorporated herein as though set forth in full herein, covers in full each
and every agreement of every kind or nature whatsoever between the parties
hereto concerning the Premises and the Building, and all preliminary
negotiations and agreements of whatsoever kind or nature are merged herein. The
Lessor has made no representations or promises whatsoever with respect to the
Premises or the Building, or the design configuration of the Project, except
those contained herein, and no other person, form or corporation has at any time
had any authority from the Lessor to make any representations or promises on
behalf of the Lessor. If any such representations or promises have been made by
others, the Lessee hereby waives all right to rely thereon. No verbal agreement
or implied covenant shall be held to vary the provisions hereof, any statute,
law or custom to the contrary notwithstanding.


Except as otherwise provided herein, nothing expressed or implied herein is
intended or shall be construed to confer upon or grant any person any rights or
remedies under or by reason of any term or condition contained in this Lease.


17.17 Signs. No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed, printed or affixed to or near any part of the outside or
inside of the Building without the prior written consent of Lessor first and
without full compliance with all governmental requirements. Lessor shall have
the right to remove any such sign, placard, picture, advertisement, name or
notice without notice to Lessee and at the expense of Lessor. Lessee further
agrees to maintain any such approved signs, as may be approved by Lessor, in
good condition and repair at all times. Lessee shall not place any sign on a
vehicle or movable or non-movable object in or on the street adjacent to the
Project.


Notwithstanding the foregoing, Lessee, at Lessee’s sole expense, and subject to
Lessor's approval, which approval shall not be unreasonably withheld, delayed or
conditioned, shall have the right to install the following signage: (i) on the
top of the Building façade at a location shown on Exhibit G, backlit if
permitted by the City; (ii) on the Building existing monument at a location
shown on Exhibit G (Lessee shall have one of four placards on the top left
location of said monument), (iii) Lessee’s name/logo in Lessee’s reception area;
(iv) on the Building lobby


27

--------------------------------------------------------------------------------





directory on the first floor, and (v) at the entrance doors of the Premises.
Lessee shall obtain Lessor’s approval for any and all changes and shall obtain
all necessary approvals from the City of Goleta. Exterior signage shall be
subject to Lessor’s reasonable approval of the location, size and design of the
signage.


17.18 Interest on Past Due Obligations. Any amount due from the Lessee to the
Lessor hereunder which is not paid when due shall bear interest at two
percentage (2%) points above the discount rate of the Federal Reserve Bank of
San Francisco at the time of the award from the date due until paid, but the
payment of such interest shall not excuse or cure any default by the Lessee.
17.19 Gender; Number. Whenever the context of this Lease requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural.


17.20 Recording of Lease. The Lessee shall not record this Lease without the
express written consent of the Lessor. If such permission is granted, at the
expiration or sooner termination of this Lease, the Lessee shall execute,
acknowledge and deliver to the Lessor, within ten (10) days after written demand
from the Lessor, any quitclaim deed or other document reasonably required by any
reputable title company to remove the cloud of this Lease from the title of the
real property subject to the Lease.


17.21 Waiver of Subrogation. The Lessor and the Lessee each hereby waive any and
all rights of recovery against the other, or against the officers, employees and
agents and representatives of the other, for loss of or any damage to such
waiving party or its property, or the property of others under its control, to
the extent that such loss or damage is insured against under any valid and
collectible insurance policy in force at the time of such loss or damages. The
Lessee shall, upon obtaining the policies of insurance required hereunder, if
required by Lessor or the insurance company in writing, give notice to the
insurance carrier or carriers that the foregoing mutual waiver of subrogation is
contained in this Lease.


17.22 Confidentiality of Lease. The Lessee and Lessor acknowledge and agree that
the terms of this Lease are confidential and constitute proprietary information
of the Lessor and Lessee. Disclosure of the terms hereof could adversely affect
the ability of the Lessor to negotiate other leases with respect to the Building
and impair the Lessor's relationship with other tenants of the Building. The
Lessee and Lessor agrees that their respective, partners, officers, directors,
employees, brokers and attorneys, shall not disclose the terms and conditions of
this Lease to any other person without the prior written consent of the other
party. It is understood and agreed that damages would be an inadequate remedy
for the breach of this provision by the Lessee or Lessor, and the Lessor and
Lessee, as applicable, shall have the right to specific performance of this
provision and to injunctive relief to prevent its breach or continued breach.
There shall be excluded from this obligation any filing required by the
Securities and Exchange Commission or any other disclosure required by law.


17.23 Quiet Enjoyment. Provided the Lessee has performed all of the terms,
covenants, agreements and conditions of this Lease, including the payment for
rent and all other sums due hereunder, the Lessee shall peaceably and quietly
hold and enjoy the Premises for the term hereof, but subject to the provisions
and conditions of this Lease against the Lessor and all persons claiming by,
through or under the Lessor. The Lessee's right to use the Premises and the
Common Area as herein provided shall be subject to restrictions or other
limitations or prohibitions resulting from any laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which may
hereafter be in force and no such event shall in any way affect this Lease,
abate rent, relieve the Lessee of any liabilities or obligations under this
Lease.


17.24 Window Coverage. The Lessor shall select and install as part of the Lessee
Improvements, and mutually approved by Lessee and Lessor, a standard mini-blind
type and color for all exterior windows in the Premises. No window covering,
including, but not limited to, coatings or draperies, shall be used by the
Lessee without the Lessor's written approval.


17.25 Materials Storage Restrictions. The Lessee agrees to conduct its business
so as not to violate any commercially reasonable or government building and
safety codes.




28

--------------------------------------------------------------------------------





17.26 No Agency. Neither party is the agent or partner of the other, and the
legal relationship between the parties hereto shall be governed solely by the
terms of this Lease when duly executed by both parties with respect to the
transactions contemplated hereby.
    
17.27 Force Majeure. Notwithstanding any of the items set forth above, the
Lessor shall bear no liability of whatever kind to the Lessee if, despite the
Lessor's exercise of due diligence, the Lessor's carrying out of its
obligations, as defined herein, prevented or delayed by legal action, nor by the
exercise of governmental authority, whether Federal, State of County, or other
or by force majeure, strikes, riots, acts of God, war, adverse weather
conditions, fire, unavoidable casualties, or acts of third parties beyond the
Lessor's control. Other than for Lessee’s obligations under this Lease that can
be performed by the payment of money (e.g. payment of Rent and maintenance of
insurance), the Lessee shall bear no liability of whatever kind to the Lessor
if, despite the Lessee's exercise of due diligence, the Lessee's carrying out of
its obligations, as defined herein, is prevented or delayed by legal action, or
by the exercise of governmental authority, whether Federal, State of County, or
by force majeure, strikes, riots, acts of God, war, adverse weather conditions,
fire, unavoidable casualties, or acts of third parties beyond the Lessee's
control.


17.28 Accord and Satisfaction. No payment by the Lessee or receipt by the Lessor
of a lesser amount than the rent herein stipulated shall be deemed to be other
than on account of the earliest stipulated rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and the Lessor may accept such check or
payment without prejudice to the Lessor's right to recover the balance of such
rent or pursue any other remedy provided in this Lease.


17.29 Financial Statements. Lessor hereby acknowledges that the Lessee has
provided or made available to Lessor, Lessee’s financial statements, and the
annual financial statements of the Lessee. Such financial statements have been
prepared in accordance with Lessee’s customary course of business. Any
misrepresentations in the Lessee's financial statements will be considered, at
the Lessor's option, as a breach of a material provision of this Lease. Within
five (5) business days following written request by the Lessor delivered after
any default by the Lessee in the payment of any sums owing under this Lease
beyond any applicable notice and cure periods, the Lessee shall provide the
Lessor with copies of the Lessee's financial statement for the end of the most
recent quarter of the Lessee's fiscal year available to Lessee, and the Lessee's
financial statement (including year to date information) as available under the
Security Exchange Commission (SEC) requirements. In each case, such financial
statement shall be prepared in accordance with Lessee’s customary course of
business. The Lessee's failure to deliver the financial statements contemplated
hereby within the time specified shall constitute a material default by the
Lessee under this Lease.


17.30 Supersedes Proposal to Lease. This Lease supersedes any proposals
regarding the leasing of the Premises, whether written or oral, and any such
proposals will be terminated, and of no force or effect, effective upon the
execution of this Lease.


17.31 Construction. The provisions of this Lease should be liberally construed
to effectuate its purposes. The language of all parts of this Lease shall be
construed simply according to its plain meaning and shall not be construed for
or against either party, as each party has participated in the drafting of this
Lease and had the opportunity to have their counsel review it. Whenever the
context and construction so requires, all words used in the singular shall be
deemed to be used in the plural, all masculine shall include the feminine and
neuter, and vice versa.


17.32 Generator. Lessor, subject to City approval, shall designate the exterior
area located in the project near the electrical room for the Building, as shown
on Exhibit H, for the installation of Lessee’s electrical generator equipment
(up to 500 KW, including a diesel above ground tank storage or propane gas, if
gas line is not available, and an electrical conduit from the generator to an
area in the Premises designated by Lessee), and the installation of any such
generator shall be subject to Lessor’s reasonable approval and in accordance
with all applicable laws and City ordinances. The installation, screening,
repair and maintenance of the generator during the Term shall be at Lessee’s
sole cost. Lessee shall not be required to remove the generator at the end of
the Lease Term or any extensions thereof provided that the generator is in good
working order, normal wear and tear excepted. There shall


29

--------------------------------------------------------------------------------





be no additional charge to Lessee during the Term and extensions thereof for the
generator rights. Lessee shall be required to keep generator in good working
order and shall keep all necessary permits up to date with any government agency
requirements. Lessor reserves the right to require Lessee to close out any
permits with all government agencies and shut down the operation of the
generator, at the expiration of the Lease. In the event the installation of
Lessee’s generator requires the use or removal of any parking spaces, Lessee’s
parking allocation will be reduced by the number of parking spaces that said
generator uses or removes.


18. TENANT IMPROVEMENTS


The Premises shall be delivered turnkey to Lessee on or before the first day of
the early Occupancy Period using building standard finishes and/or finishes (the
“Tenant Improvements”) depicted and pursuant to the mutually agreed space plan
and construction plans and notes (the “Construction Documents”) prepared by
PK:Architecture, and the Cost Project Worksheet prepared by Trabucco Commercial
Construction, Inc. dated 5-8-18 (the “CPW”) as more particularly detailed in the
attached Exhibit A-1 (“Lessor’s Work”). For clarification purposes, the items
and improvements included in the CPW shall be part of the Lessor’s Work as
depicted in the CPW, and the prices included in the CPW are for reference
purposes only. Notwithstanding the foregoing, Lessee shall reimburse Lessor
$200,000.00 for Lessee’s portion of the Tenant Improvements in connection with
costs and the scope of work associated with Lessor’s Work (“Lessee’s Tenant
Improvement Contribution”). Lessee’s Tenant Improvement Contribution shall be
paid by Lessee to Lessor as follows: (i) $150,000.00 within thirty (30) days
following the Commencement Date, and (ii) $50,000.00 on or before January 31,
2019. Additionally, Lessor, as part of Lessor’s Work, shall replace AC units 30
& 33 that were identified to be in “poor” condition in Pacific Climate Control’s
report dated April 5, 2018 (the “HVAC Report”) attached hereto as Exhibit I.
Further, Lessor, as part of Lessor’s Work, shall provide Lessee, commencing on
the Commencement Date, a 5-year warranty on AC unit 6 that was identified in
“fair” condition in the HVAC Report. In the event the parties agree to make
changes to the Tenant improvements that result in a decrease of the costs set
forth in the Upgrades section of the CPW, 50% of any such decrease will be
deducted from Lessee’s Tenant Improvement Contribution. In the event the parties
agree to make changes to the Tenant Improvements that result in an increase of
the costs set forth in the Upgrades section of the CPW, the increased amount
will be added to Lessee’s Tenant Improvement Contribution.Lessor’s Work shall be
constructed in a good workmanlike manner and in compliance with all applicable
building, safety and other applicable codes, including ADA, Title 24 and CASp.
The Premises shall be delivered to Lessee on or before the Delivery Date, (a) in
compliance with all applicable laws and codes, including ADA, (b) in broom clean
condition, and (c) with all the Building systems servicing the Premises in good
working order. Lessee shall have the use of free of charge elevator service for
move-in purposes and thereafter.


Lessee and Lessee’s vendors, subject to prior coordination with Lessor and/or
its contractor, shall have reasonable access to the Premises during construction
of the Lessor’s Work for the installation of Lessee’s telecommunications and
data cabling, and furniture fixtures and equipment provided that such access
shall not interfere with Lessor’s Work.


19. OPTION TO RENEW


Lessee shall have one (1) option to renew as set forth in Exhibit D.


20. RIGHT OF FIRST NOTICE


During the initial Term, Lessor shall provide written notice to Lessee of any
written offers received by Lessor from any third party for the premises on the
first floor of the Building or any portion thereof. Any such notice required
hereunder shall be provided to Lessee, or Lessee's agent, within five (5) days
following Lessor’s receipt of same and shall include the proposed square footage
and floor plan set forth in the offer. Electronic delivery of the notice is
sufficient.


21. ACCESSIBILITY DISCLOSURE




30

--------------------------------------------------------------------------------





Pursuant to California Civil Code section 1938, Lessor states that no portion of
the Premises has undergone an inspection by a Certified Access Specialist
(CASp). A CASp can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or Lessor
may not prohibit the Lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the Lessee or
tenant, if requested by the Lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.


In the event Lessee elects to obtain a CASp inspection of the Premises, the
parties shall mutually agree on the arrangements for the time and manner of the
CASp inspection, and Lessee agrees to pay the fee for the CASp inspection and
the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises provided that
such work is non- structural.


In the event Lessor elects to obtain a CASp inspection of the Premises, the
parties shall mutually agree on the arrangements for the time and manner of the
CASp inspection, and Lessor agrees to pay the fee for the CASp inspection and
the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises so long as the
CASp inspection was nottriggered by a Lessee alteration or Lessee’s specific use
of the Premises which is other than the permitted
Use under this Lease.


22. ROOF RIGHTS


Lessee shall have the right to install telecommunication and/or television
equipment (antennas and/or dishes), or other reasonable equipment required for
Lessee’s business on the roof of the Building such us HVAC (the “Roof
Equipment”), subject to Lessor’s reasonable approval, reasonable screening and
in accordance with all applicable laws and City ordinances. The installation,
maintenance, and removal of the Roof Equipment at the end of the Lease Term
shall be at Lessee’s sole cost if required by Lessor. Notwithstanding the
foregoing, Lessee shall not be responsible for the removal of any HVAC units
installed by Lessee in connection with these roof rights. There shall be no
additional charge to Lessee during the Term and any extensions thereof for said
roof rights.


23. FIBER OPTICS


Lessee, at no additional charge to Lessee, shall have (i) the right to use the
existing Building’s risers or install new risers (at Lessee’s sole cost) for
Lessee’s cabling, and (ii) reasonable access to all areas within the Premises
and Building, including the Building’s MPOE (main point of entry), to install
the required infrastructure to service Lessee’s IT and telecommunications
requirements.


24. ACCESS


Lessee shall have access 24 hours per day, 7 days per week to the Premises
subject to the terms in this Lease. If required by Lessee, Lessor, at Lessor’s
cost, shall provide card-keys to Lessee for after-hours access to the Building.
The number of card-keys shall be based upon a ratio of 4/1,000 sf for a total of
108 card-keys. In addition, Lessee shall have the right purchase additional
card-keys at Lessor’s actual cost without any mark up or profit.


25. SECURITY SYSTEM


Lessee, at Lessee’s sole cost, shall have the right to install a security
system, including access panels and cameras, for the Premises, and Building,
subject to Lessor’s reasonable approval. Lessee shall not be required to remove
the security system outside of the Premises at the end of the Term or any
extensions thereof.


26. PUBLICITY AND BUILDING IMAGE


31

--------------------------------------------------------------------------------







The parties hereto expressly agree that there shall be no press releases or
other publicity originated by the parties hereto, or any representatives
thereof, concerning the subject Lease transaction, without the prior consent of
both parties. Lessee shall have the right to use the name and image of the
Building in Lessee’s advertising, website and/or other business related
publications.




32

--------------------------------------------------------------------------------





EXHIBIT A THE PREMISES










cremonalease0514184.jpg [cremonalease0514184.jpg]




Note: The Premises include the areas depicted as Tenant A, Tenant B and Tenant
C. These names and the square footages shown are for referenced purposes only
and are subject to the terms of the Lease.














33

--------------------------------------------------------------------------------





EXHIBIT A-1 (includes CPW and Construction Documents) Lessor’s Workexhibita1.jpg
[exhibita1.jpg]


34

--------------------------------------------------------------------------------





exhibita2.jpg [exhibita2.jpg]


35

--------------------------------------------------------------------------------





exhibita3.jpg [exhibita3.jpg]


36

--------------------------------------------------------------------------------





exhibita4.jpg [exhibita4.jpg]


37

--------------------------------------------------------------------------------





exhibita5.jpg [exhibita5.jpg]


38

--------------------------------------------------------------------------------





exhibita6.jpg [exhibita6.jpg]


39

--------------------------------------------------------------------------------






cremonalease051418_045.jpg [cremonalease051418_045.jpg]


40

--------------------------------------------------------------------------------





cremonalease051418_046.jpg [cremonalease051418_046.jpg]


41

--------------------------------------------------------------------------------





cremonalease051418_047.jpg [cremonalease051418_047.jpg]


42

--------------------------------------------------------------------------------





cremonalease051418_048.jpg [cremonalease051418_048.jpg]


43

--------------------------------------------------------------------------------





cremonalease051418_049.jpg [cremonalease051418_049.jpg]


44

--------------------------------------------------------------------------------





cremonalease051418_050.jpg [cremonalease051418_050.jpg]


45

--------------------------------------------------------------------------------





cremonalease051418_051.jpg [cremonalease051418_051.jpg]


46

--------------------------------------------------------------------------------





cremonalease051418_052.jpg [cremonalease051418_052.jpg]


47

--------------------------------------------------------------------------------





cremonalease051418_053.jpg [cremonalease051418_053.jpg]


48

--------------------------------------------------------------------------------





cremonalease051418_054.jpg [cremonalease051418_054.jpg]


49

--------------------------------------------------------------------------------





cremonalease051418_055.jpg [cremonalease051418_055.jpg]


50

--------------------------------------------------------------------------------





cremonalease051418_056.jpg [cremonalease051418_056.jpg]


51

--------------------------------------------------------------------------------





cremonalease051418_057.jpg [cremonalease051418_057.jpg]




52

--------------------------------------------------------------------------------






EXHIBIT B


THE PROJECT
cremonalease0514183.jpg [cremonalease0514183.jpg]




53

--------------------------------------------------------------------------------





EXHIBIT C


RULES AND REGULATIONS


1. NO SMOKING. No smoking shall be permitted within the Premises or any other
part of the
Project's office building or within 20 feet of building entrances.


2. ENTRANCES AND EXITS. The sidewalks, entrance, elevators, stairways and halls
shall not be obstructed or used for any purpose other than ingress or egress.
The common areas of the Project are not for the use of the general public, and
Lessor shall in all cases retain the right to control or prevent access thereto
by all persons whose presence in the judgment of Lessor shall be prejudicial to
the safety, character, reputation or interests of the Project and its tenants,
provided that nothing herein contained shall be construed to prevent such access
by persons with whom the tenant normally deals in the ordinary course of its
business unless such persons are engaged in illegal activities. Lessee shall not
enter the mechanical rooms, air handler rooms, electrical closets or janitorial
closets or go upon the roof of the Project without the prior written reasonable
consent of Lessor.


3. AWNINGS. No awnings or other projections shall be attached to the outside
walls of any building in the Project, and no window shades, blinds, drapes or
other window coverings shall be hung in the Premises, without the prior written
consent of Lessor. Except as otherwise specifically approved by Lessor, all
electrical ceiling fixtures hung along the perimeter of the Project must be
approved by Lessor.


4. RESTROOMS. The toilets, water basins and other plumbing fixtures shall be
used solely for the purposes for which they were constructed, and no garbage
shall be thrown therein. All damage resulting from any misuse of such fixtures
shall be borne by the tenant who, or whose employees, agents or invitees shall
have caused the same.


5. DEFACEMENT. No tenant shall in any way deface any part of the Premises or the
Project. No boring or cutting for wires, stringing of wires or laying of
linoleum or other similar floor coverings shall be permitted without the prior
written consent of Lessor and then only as Lessor may direct.


6. PROHIBITED ACTIVITIES. No vehicles or animals of any kind (except for
permitted animal by law in connection with ADA or any similar laws) shall be
brought into or kept in or about the Premises, and no cooking (except with
microwave ovens used to prepare employee lunches) shall be done or permitted by
any tenant on the Premises without the prior written consent of Lessor, except
the preparation of coffee, tea and other beverages for the tenant, its employees
and visitors. No tenant shall cause or permit any unusual or objectionable odors
to escape from the Premises. The Premises shall not be used for lodging or
sleeping or for any immoral or illegal purposes. No tenant shall make, or permit
to be made, any unseemly or disturbing noises, sounds or vibrations, or
otherwise disturb or interfere with occupants of the Project or those having
business with them. No tenant shall throw anything out of doors or in the
corridors, stairways or other common areas of the Project. Lessee shall not
obtain access to, or permit its agents, servants, employees or contractors to
obtain access to utility lock-boxes, janitorial and building storage areas, or
other storage compartments not leased to Lessee without Lessor's prior written
approval.


7. DELIVERIES AND PICK-UPS. All removals or deliveries of freight must take
place during normal business or after hours and in the locations reasonably
designated by Lessor from time to time. The moving of fixtures, furniture or
other large objects must be made upon previous notice to the manager of the
Project and under his supervision, and the persons employed by any tenant for
such work must be acceptable to Lessor. Lessor reserves the right to prohibit or
impose conditions upon the installation in the Premises of heavy objects which
might overload the Project floors.


8. ENTRY. Lessor reserves the right to exclude unauthorized parties from the
Project or Building at all times other than the reasonable hours of generally
recognized days of operation of the Project determined by Lessor. All doors
opening onto public corridors shall be kept closed, except when in use for
ingress or egress. Lessor shall in no case be liable for damages for any error
respecting admission to or exclusion from the Project, the Building or the
Premises of any person. In case of riot or other commotion, Lessor reserves the
right to prevent access to the Project or the Building during the continuance of
the same by closing the door or otherwise, for the safety of the


54

--------------------------------------------------------------------------------





tenants and protection of property in the Project. All of Lessee's agents,
employees and invitees shall comply with all security regulations established
from time to time by Lessor.


9. SOLICITORS. Canvassing, soliciting and peddling in the Project are
prohibited, and each tenant shall cooperate to prevent the same.


10. TELEPHONES. Lessor will direct technicians as to where and how telephone
wires are to be installed. The location of telephones and other office equipment
affixed to the Premises shall be subject to the reasonable approval of Lessor
and subject to the terms in the Lease.


11. EXPLOSIVES AND FIREARMS. No explosives, firearms or flammables of any kind
shall be brought into the Premises or the Project.


12. BUILDING DIRECTORY. The bulletin board or directory of the Building (1) will
be provided by Lessor on or before the Delivery Date, at Lessor’s sole cost,
exclusively for the display of the name and location of tenants only, (2) shall
be maintained exclusively by Lessor with the cost of such maintenance included
in Expenses (as defined in Section 3 of the Lease) and (3) shall be in the form,
location and size as determined by Lessor in its sole discretion.


13. EXPULSION. Lessor reserves the right to exclude or expel from the Project
any person who, in the judgment of Lessor, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner violate the rules of the Project.


14. REFUSE AND GARBAGE AND STORAGE. Refuse and garbage and storage items shall
be removed from the Premises at such times and intervals, through such exits
thereof and over such routes of egress therefrom as Lessor may designate from
time to time. No refuse or garbage or stored items will be stored anywhere
except inside the Premises or in the areas designated by Lessor.


15. COVENANTS CONDITIONS AND RESTRICTIONS. The rules and regulations may be
reasonably modified from time to time by the Lessor provided that any such
change is subject to Lessor’s Obligations, and also are subject to the
Covenants, Conditions and Restrictions (CC&R’s) on the property. The CC&R’s may
be modified from time to time provided that any such change is subject to
Lessor’s Obligations..




55

--------------------------------------------------------------------------------





EXHIBIT D
OPTION TO RENEW


(a) Provided that as of the time of the giving of the Extension Notice and the
Commencement Date of the Extension Term, (i) Lessee is the tenant originally
named herein or the tenant is an Affiliate, (ii) Lessee or Affiliate actually
occupies at least 85% of the Premises (after any subleasing) under this Lease
and any space added to the Premises, and (iii) no Event of Default beyond all
applicable notice and cure periods under the Lease exists at that time, then
Lessee or Affiliate shall have the right to extend the Lease Term for an
additional term of 60 months (such additional term is hereinafter called the
“Extension Term”) commencing on September 1, 2024 (hereinafter referred to as
the “Commencement Date of the Extension Term”). Lessee shall give Lessor written
notice (hereinafter called the “Extension Notice”) of its election to exercise
this Option to Renew at least 9 months, but not more than 12 months, prior to
August 31, 2024. The Extension Term shall be under the same terms and conditions
in the Lease except as set forth herein.


(b) The Base Rent payable monthly by Lessee to Lessor during the Extension Term
shall be the greater of (i) the Base Rent applicable to the last month of the
original Term and (ii) the then prevailing market rate for comparable space in
the Project and comparable buildings in Goleta, taking into account the size of
the Lease, the length of the renewal term, market escalations and the credit of
Lessee. The Base Rent shall not be reduced by reason of any costs or expenses
saved by Lessor by reason of Lessor’s not having to find a new tenant for such
premises (including, without limitation, brokerage commissions, costs of
improvements, rent concessions or lost rental income during any vacancy period).
In the event Lessor and Lessee fail to reach an agreement on such rental rate
and execute the Amendment (defined below) within thirty (30) days after the date
of delivery of the Extension Notice (the “Negotiation Period”), then the Base
Rent shall be determined as follows:


Within five (5) days after the conclusion of the Negotiation Period, Lessor and
Lessee shall each appoint a real estate broker. Each broker selected shall be
licensed in the State of California as a real estate broker specializing in the
field of office leasing in the Santa Barbara/Goleta, California market, having
no less than ten (10) years' experience in such field, and recognized as ethical
and reputable within the field. Within ten (10) days of having been appointed,
the two brokers shall communicate and set the Base Rent for the Extension Term.


If the two (2) brokers are unable to agree on the Base Rent within the ten (10)
day period, they shall select a third broker with the same qualifications within
five (5) days. On the tenth (10th) day after the third (3rd) broker is selected,
each of the three selected brokers shall submit his or her determination of fair
market rent. The Base Rent shall be the mean of the two (2) closest rental rate
determinations. If all three determinations are equally separate (e.g. $1.50,
$1.55, $1.60), the middle determination ($1.55 in the example) shall be the Base
Rent. The cost of the arbitration shall be shared equally between Lessor and
Lessee.


(c) The determination of Base Rent does not reduce the Lessee’s obligation to
pay or reimburse Lessor for Operating Expenses and other reimbursement items as
set forth in the Lease, and Lessee shall reimburse and pay Lessor as set forth
in Lease with respect to such Operating Expenses and other items with respect to
the Premises during the Extension Term pursuant to the terns in the Lease.


(d) Except for the Base Rent as determined above, Lessee’s occupancy of the
Premises during the Extension Term shall be on the same terms and conditions as
are in effect immediately prior to the expiration of the initial Lease Term;
provided, however, Lessee shall have no further right to any allowances, credits
or abatements or any options to expand, contract, renew or extend the Lease,
except as set forth herein.


(e) If Lessee does not give the Extension Notice within the period set forth in
paragraph (a) above, Lessee’s right to extend the Lease Term shall automatically
terminate. Time is of the essence as to the giving of the Extension Notice.




56

--------------------------------------------------------------------------------





(f) Lessor shall have no obligation to refurbish or otherwise improve the
Premises for the Extension Term. The Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition subject to all
obligations by Lessor under the Lease to repair and maintain the Premises.


(g) If the Lease is extended for the Extension Term, then Lessor shall prepare
and Lessee and Lessor shall execute an amendment to the Lease confirming the
extension of the Lease Term and the other provisions applicable thereto pursuant
to the terms if this Exhibit D (the "Amendment").


(h) If Lessee exercises this Option to Renew as set forth herein, the term
"Lease Term" as used in the
Lease, shall be construed to include, when practicable, the Extension Term.




57

--------------------------------------------------------------------------------





EXHIBIT E


LESSEE'S RESERVED PARKING


















cremonaleasep.jpg [cremonaleasep.jpg]










58

--------------------------------------------------------------------------------





EXHIBIT F


EXCLUSIONS FROM OPERATING EXPENSES


Notwithstanding the foregoing, Lessor and Lessee hereby acknowledge and agree
that the following items shall be excluded from the definitions of Building
Operating Expenses, Common Area Operating Expenses, and Real Property Taxes
under this Lease:


(1) Any charge for depreciation of the Project, the Building or equipment and
any interest or other financing charge;


(2) Payments of principal, interest, points or fees on any mortgage or other
encumbrance;


(3) All costs relating to activities for the marketing, solicitation,
negotiation and execution of leases of space in the Project or the Building,
including without limitation, costs of tenant improvements and legal costs;


(4) The cost of correcting latent or patent defects in the construction of the
Project, the Building, and/or in any equipment serving the Building or the
Project as a whole, except that conditions (not occasioned by construction
defects) resulting from ordinary wear and tear will not be deemed defects for
the purpose of this category;


(5) To the extent Lessor is reimbursed by third parties, the cost of repair made
by
Lessor because of the total or partial destruction or condemnation of the
Building or the Project;


(6) Any operating expense representing an amount paid to a related corporation,
entity, or person which is in excess of the amount which would be paid in the
absence of such relationship;


(7) The cost of any work or service performed for or facilities furnished to any
tenant of the Project or the Building to a greater extent or in a manner more
favorable to such tenant than that performed for or furnished to Lessee;


(8) The cost of alterations of space in the Project or the Building leased to
other tenants (including permit, license and inspection costs);


(9) Ground rent or similar payments to a ground lessor;


(10) Any costs, including legal fees and related expenses incurred by Lessor
(together with any damages awarded against Lessor) due to the negligence or
willful misconduct of Lessor, its employees, agents or contractors;


(11) Costs for acquisition of sculpture, paintings or other objects of art in
the Building or the Project;


(12) Salaries of management personnel to the extent that such persons provide
services to properties other than the Building or the Project.


(13) Costs incurred in connection with the original construction of the Project
or in connection with any major change in the Project, such as adding or
deleting floors, buildings or parking areas;


(14) Costs of capital repairs and alterations, capital improvements and
equipment, including the costs for replacement of any roof and structural
components of the Project or the Building.


(15) Any costs (including electrical power, gas or HVAC costs) for which any
tenant directly pays any third party.


59

--------------------------------------------------------------------------------







(16) Legal fees, accounting fees and other expenses incurred in connection with
disputes with tenants or other occupants, or associated with the enforcement of
leases, or defense of Lessor's title to or interest in the building or any part
thereof.


(17)     Costs incurred to test, survey, clean up, contain, abate, remove or
otherwise remedy Hazardous Materials from the Property unless such Hazardous
Materials are related to or result from Lessee, its employees, agents and
contractors.


(18)     Any entertainment, dining or travel expenses for any purpose.


(19)     Costs (including, without limitation, fines, penalties, interest, and
costs of repairs, replacements, alterations and/or improvements) incurred in
bringing the Property into compliance with building codes and other applicable
laws, including the Americans With Disabilities Act, existing as of the
Commencement Date, including, without limitation, any costs to correct building
code violations pertaining to the initial design or construction of the Project
or the Building, the parking facilities or any other improvements, to the extent
such violations exist as of the Commencement Date under any applicable building
codes in effect as of such date.


(20)    Interest, penalties or other costs arising out of Lessor's failure to
timely make payment for its obligations (unless such failure is due to Lessee's
failure to make timely payments as provided herein).


(21) Brokerage commissions, space planning costs, finders' fees, attorneys' fees
and other costs incurred by Lessor in connection with leasing or attempting to
lease space within the Project.


(22) Advertising and promotional expenditures


(23)    Reserves of any kind, including replacement reserves for bad debt loss
or lost rent.








60

--------------------------------------------------------------------------------





EXHIBIT G


BUILDING TOP SIGN AND MONUMENT SIGN LOCATION
cremonalease05141802.jpg [cremonalease05141802.jpg]








61

--------------------------------------------------------------------------------





EXHIBIT H GENERATOR


LOCATIONcremonalease0514181.jpg [cremonalease0514181.jpg]




62

--------------------------------------------------------------------------------







EXHIBIT I
HVAC REPORT








TAG
MAKE
MODEL
SERIAL
CAPACITY
AGE
CONDITION
AC-1
York
D3NZ024N03606NXC
W1F3782109
2
5
Very Good
AC-3
York
D7CG060N07946A
NHLM092938
5
15
Good
AC-4B
York
D4NZ048N06546NXA
N1C0721140
4
8
Good
AC-5
Carrier
48HJD014---661--
0908G30646
12.5
10
Good
AC-6
Arcoaire
PGF030K060A
L985117982
2.5
20
Fair
AC-15
York
D3NZ030N03606NXC
W1K2197286
2.5
6
Good
AC-16
York
D3NZ024N03606NXC
W1F3782111
2
5
Very Good
AC-22
York
ZFO60N08N4AAA1A
NIK5997431
5
3
Very Good
AC-23
York
D3NZ024N03606NXA
N1N0580406
2
8
Good
AC-24
Carrier
48ESNA2404030
4414C08553
2
4
Very Good
AC-25
Carrier
48ESNA2404030
4414C08551
2
4
Very Good
AC-27
Carrier
48TCLA05A2A2A6A0A0A0
4116C54119
4
2
Very Good
AC-28
York
ZH090N4AAA7
N1M5170931
7.5
3
Very Good
AC-29
Carrier
48ESNA4809060
4114C27641
4
4
Very Good
AC-30
Rheem
RKKA-A060DM10E
IR5644ADAAF040405308
5
20+
Poor
AC-31
Carrier
48VLNC3004030TP
4316C14980
2.5
2
Very Good
AC-32
Carrier
48TCLA05A2A2A6A0A0A0
4016C78176
4
2
Very Good
AC-33
Lennox
GCS16-653-75-5G
5691K02407
5
27
Poor



63